                 Case 20-10314-BLS              Doc 7      Filed 03/12/20        Page 1 of 93




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------ x
In re                                                        :       Chapter 11
                                                             :
RENTPATH HOLDINGS, INC., et al.,                             :       Case No. 20-10312 (BLS)
                                                             :
                                                             :
                    1
         Debtors.                                            :       (Jointly Administered)
------------------------------------------------------------ x


                        SCHEDULE OF ASSETS AND LIABILITIES FOR
                           CONSUMER SOURCE HOLDINGS LLC
                                CASE NO. 20-10314 (BLS)




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: RentPath Holdings, Inc. (1735); RentPath, LLC (7573); Consumer Source Holdings LLC (8150);
Discover Home Network, LLC (4311); Easy Media, LLC (5455); Electronic Lead Management, Inc. (4986);
Electronic Lead Management MA, Inc. (3113); Electronic Lead Management VA, Inc. (7698); Live Response
Solutions Holdings, LLC (0462); Live Response Solutions, LLC (5120); Viva Group Brokerage, Inc. (7156); and
Viva Group, LLC (0789). The Debtors’ mailing address is 950 East Paces Ferry Road NE, Suite 2600, Atlanta,
Georgia 30326.
                    Case 20-10314-BLS             Doc 7        Filed 03/12/20       Page 2 of 93




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------ x
                                                             :
In re                                                        :         Chapter 11
                                                             :
RENTPATH HOLDINGS, INC., et al.,                             :         Case No. 20-10312 (BLS)
                                                             :
                  Debtors.1                                  :         (Jointly Administered)
                                                             :
------------------------------------------------------------ x

                        GLOBAL NOTES AND STATEMENTS OF
                  LIMITATIONS, METHODOLOGY, AND DISCLAIMERS
                 REGARDING THE DEBTORS’ SCHEDULES OF ASSETS
              AND LIABILITIES AND STATEMENTS OF FINANCIAL AFFAIRS

        RentPath Holdings, Inc. and its debtor affiliates, as debtors and debtors in possession
(collectively, the “Debtors” or “RentPath”), are filing their respective Schedules of Assets and
Liabilities (each, a “Schedule” and, collectively, the “Schedules”) and Statements of Financial
Affairs (each, a “Statement” or “SOFA” and, collectively, the “Statements” or “SOFAs”) with
the United States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”)
pursuant to section 521 of title 11 of the United States Code (the “Bankruptcy Code”) and Rule
1007 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”).

       These global notes and statements of limitations, methodology and disclaimers regarding
the Debtors’ Schedules and Statements (collectively, the “Global Notes”) pertain to, are
incorporated by reference in, and comprise an integral part of all of the Schedules and Statements.
The Global Notes are in addition to the specific notes set forth below with respect to particular
Schedules and Statements (the “Specific Notes” and, together with the Global Notes, the “Notes”).
These Global Notes should be referred to, and referenced in connection with, any review of the
Schedules and Statements.

        The Debtors’ management team prepared the Schedules and Statements with the assistance
of their advisors and other professionals and have relied upon the efforts, statements, advice, and
representations of personnel of the Debtors and the Debtors’ advisors and other professionals.
Given the scale of the Debtors’ businesses, the Debtors’ management, including Mr. Martin, who
has executed the Schedules and Statements of each of the Debtors, has not (and practically could

1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, are: RentPath Holdings, Inc. (1735); RentPath, LLC (7573); Consumer Source Holdings LLC (8150);
      Discover Home Network, LLC (4311); Easy Media, LLC (5455); Electronic Lead Management, Inc. (4986);
      Electronic Lead Management MA, Inc. (3113); Electronic Lead Management VA, Inc. (7698); Live Response
      Solutions Holdings, LLC (0462); Live Response Solutions, LLC (5120); Viva Group Brokerage, Inc. (7156);
      and Viva Group, LLC (0789). The Debtors’ mailing address is 950 East Paces Ferry Road NE, Suite 2600,
      Atlanta, Georgia 30326.

                                                           1

WEIL:\97405375\1\69518.0004
                    Case 20-10314-BLS        Doc 7       Filed 03/12/20   Page 3 of 93




not have) personally verified the accuracy of each statement and representation in the Schedules
and Statements, including, but not limited to, statements and representations concerning amounts
owed to creditors.

        The Schedules and Statements are unaudited and subject to potential adjustment. In
preparing the Schedules and Statements, the Debtors relied on financial data derived from their
books and records that was available at the time of preparation. The Debtors’ management team
and advisors have made reasonable efforts to ensure that the Schedules and Statements are as
accurate and complete as possible under the circumstances; however, subsequent information or
discovery may result in material changes to the Schedules or Statements and inadvertent errors,
omissions, or inaccuracies may exist. Notwithstanding any such discovery, new information, or
errors or omissions, the Debtors do not undertake any obligation or commitment to update the
Schedules and Statements.

        The Debtors reserve all rights to amend or supplement the Schedules and Statements from
time to time, in all respects, as may be necessary or appropriate, including, but not limited to, the
right to dispute or otherwise assert offsets or defenses to any claim reflected on the Schedules and
Statements as to amount, liability, classification, identity of debtor or to otherwise subsequently
designate any claim as “disputed,” “contingent,” or “unliquidated.” Furthermore, nothing
contained in the Schedules, Statements, or Notes shall constitute a waiver of any of the Debtors’
rights or an admission with respect to their chapter 11 cases, including, but not limited to, any
issues involving objections to claims, substantive consolidation, equitable subordination, defenses,
characterization or re-characterization of contracts and leases, assumption or rejection of contracts
and leases under the provisions of chapter 3 of the Bankruptcy Code, causes of action arising under
the provisions of chapter 5 of the Bankruptcy Code, or any other relevant applicable laws to
recover assets or avoid transfers.

       The Schedules, Statements, and Notes should not be relied upon by any persons for
information relating to current or future financial conditions, events, or performance of any
of the Debtors or their affiliates.

               1. Description of the Cases. The Debtors commenced with this Bankruptcy Court
                  voluntary cases under chapter 11 of the Bankruptcy Code on February 12, 2020
                  (the “Petition Date”). The Debtors are authorized to operate their businesses and
                  manage their properties as debtors in possession pursuant to sections 1107(a) and
                  1108 of the Bankruptcy Code. On February 13, 2020, the Bankruptcy Court entered
                  an order authorizing the joint administration of the cases pursuant to Bankruptcy
                  Rule 1015(b). As of the date hereof, no statutory committee of unsecured creditors
                  has been appointed in these chapter 11 cases.

          2.        Basis of Presentation. For financial reporting purposes, the Debtors generally
                    prepare consolidated financial statements, which include financial information for
                    all of the Debtors. The Schedules and Statements are unaudited and reflect the
                    Debtors’ reasonable efforts to report certain financial information of each Debtor
                    on a stand-alone, unconsolidated basis. These Schedules and Statements neither
                    purport to represent financial statements prepared in accordance with Generally

                                                     2

WEIL:\97405375\1\69518.0004
                    Case 20-10314-BLS           Doc 7         Filed 03/12/20      Page 4 of 93




                    Accepted Accounting Principles in the United States (“GAAP”), nor are they
                    intended to be fully reconciled with the financial statements of each Debtor.

                    The Debtors attempted to attribute the assets and liabilities, certain required
                    financial information, and various cash disbursements to the proper Debtor entity.
                    However, because the Debtors’ accounting systems, policies, and practices were
                    each developed for consolidated reporting purposes, rather than by individual legal
                    entity, it is possible that not all assets, liabilities, or amounts of cash disbursements
                    have been recorded with the correct legal entity on the Schedules and Statements.
                    Accordingly, the Debtors reserve all rights to supplement and/or amend the
                    Schedules and Statements in this regard.

                    Each Debtor’s valuation of its assets and reporting of its liabilities shall not
                    constitute an admission that such Debtor was solvent or insolvent on the Petition
                    Date or at any time before or after the Petition Date.

          3.        Reporting Date. Unless otherwise noted, the Schedules and Statements generally
                    reflect the Debtors’ books and records as of the close of business on the business
                    day prior to the Petition Date (February 11, 2020), adjusted for authorized payments
                    under the First Day Orders (as defined herein).

          4.        Current Values. The assets and liabilities of each Debtor are listed on the basis of
                    the book value of the asset or liability in the respective Debtor’s accounting books
                    and records. Unless otherwise noted, the carrying value on the Debtor’s books,
                    rather than the current market value, is reflected in the Schedules and Statements.

          5.        Confidentiality. To protect the privacy of certain parties, including, among others,
                    the Debtors’ employees, board of directors, and customers, certain identifying
                    information, such as mailing addresses, was excluded from the Schedules and
                    SOFAs.2

          6.        Consolidated Entity Accounts Payable and Disbursement Systems. As
                    described in the Cash Management Motion,3 the Debtors utilize an integrated,

2
      The Debtors’ motion requesting authority to redact the names and addresses of the Debtors’ customers and the
      home addresses of the Debtors’ current and former employees is currently pending before the Bankruptcy Court.
      See Motion of Debtors Pursuant to 11 U.S.C. §§ 105 and 107, Fed. R. Bankr. P. 9018 and Del. Bankr. L.R. 9018-
      1 for Entry of an Order Authorizing the Debtors to File (I) Portions of the Creditor Matrix Under Seal and (II)
      the Commercial Information and the Personal Information in Future Filings Under Seal [Docket No. 7] (the
      “Creditor Matrix Motion”).
3
     The “Cash Management Motion” means the Motion of Debtors Pursuant to 11 U.S.C. §§ 105, 345, 363, 364,
     503, and 507 and Fed. R. Bankr. P. 6003 and 6004 For Interim and Final Orders (I) Authorizing Debtors to
     (A) Continue Using Existing Cash Management System, Bank Accounts, and Check Stock, (B) Implement
     Ordinary Course Changes to Cash Management System, and (C) Honor Certain Related Prepetition Obligations,
     (II) Providing Administrative Expense Priority For Postpetition Intercompany Claims, (III) Extending Time to
     Comply With Requirements of 11 U.S.C. § 345(b), and (IV) Granting Related Relief [Docket No. 14].


                                                          3

WEIL:\97405375\1\69518.0004
                    Case 20-10314-BLS         Doc 7       Filed 03/12/20   Page 5 of 93




                    centralized cash management system in the ordinary course of business to collect,
                    concentrate, and disburse funds generated by their operations (the “Cash
                    Management System”). The Debtors maintain a consolidated accounts payable
                    and disbursements system to pay operating and administrative expenses through
                    various disbursement accounts with RentPath Holdings, Inc. and RentPath,
                    LLC. In the ordinary course of business, the Debtors (including the non-debtor
                    affiliate, RentPath Gives Back Foundation, Inc.) engage in intercompany
                    transactions (the “Intercompany Transactions”), which result in intercompany
                    receivables and payables (the “Intercompany Claims”). Historically,
                    Intercompany Claims are not settled by actual transfers of cash among the Debtors.
                    Although the Debtors historically did not track Intercompany Claims, the Debtors
                    maintained detailed accounting of revenues and expenses, and the Debtors have the
                    ability to account for historical Intercompany Transactions. As of January 1, 2020,
                    in anticipation of filing these chapter 11 cases, the Debtors implemented a process
                    to track Intercompany Transactions on a go-forward basis.

          7.        Accuracy. Although the Debtors have made good faith reasonable efforts to file
                    complete and accurate Schedules and Statements, inadvertent errors or omissions
                    may exist. The Debtors reserve all rights to amend and/or supplement the Schedules
                    and Statements as is necessary or appropriate. The financial information disclosed
                    herein was not prepared in accordance with federal or state securities laws or other
                    applicable non-bankruptcy law or in lieu of complying with any periodic reporting
                    requirements thereunder. Persons and entities trading in or otherwise purchasing,
                    selling, or transferring the claims against or equity interests in the Debtors should
                    evaluate this financial information in light of the purposes for which it was
                    prepared. The Debtors are not liable for and undertake no responsibility to indicate
                    variations from securities laws or for any evaluations of the Debtors based on this
                    financial information or any other information.

          8.        Net Book Value of Assets. In many instances, current market valuations are not
                    maintained by or readily available to the Debtors. It would be prohibitively
                    expensive, unduly burdensome, and an inefficient use of estate resources for the
                    Debtors to obtain current market valuations for all assets. As such, wherever
                    possible, unless otherwise indicated, net book values as of the Petition Date are
                    presented for all assets. When necessary, the Debtors have indicated that the value
                    of certain assets is “Unknown” or “Undetermined.” Amounts ultimately realized
                    may vary materially from net book value (or other value so ascribed). Accordingly,
                    the Debtors reserve all rights to amend, supplement, and adjust the asset values set
                    forth in the Schedules and Statements. As applicable, fixed assets and leasehold
                    improvement assets that fully have been depreciated, amortized or impaired, or
                    were expensed for GAAP accounting purposes, have no net book value, and,
                    therefore, are not included in the Schedules and Statements.

          9.        Currency. All amounts shown in the Schedules and Statements are in U.S. Dollars,
                    unless otherwise indicated.


                                                      4

WEIL:\97405375\1\69518.0004
                    Case 20-10314-BLS         Doc 7       Filed 03/12/20   Page 6 of 93




          10.       Payment of Prepetition Claims Pursuant to First Day Orders. Following the
                    Petition Date, the Bankruptcy Court entered various orders (collectively, the “First
                    Day Orders”) authorizing the Debtors to, among other things, pay certain
                    prepetition: (i) service fees and charges assessed by the Debtors’ banks and debit
                    and credit card companies; (ii) insurance and surety bond obligations;
                    (iii) obligations to critical vendors; (iv) customer program obligations;
                    (v) employee wages, salaries, and related items (including, but not limited to,
                    employee benefit programs and independent contractor obligations); and (vi) taxes
                    and assessments. Where the Schedules and Statements list creditors and set forth
                    the Debtors’ scheduled amounts attributable to such claims, such scheduled
                    amounts reflect balances owed as of the Petition Date. To the extent any
                    adjustments are necessary for any payments made on account of such claims
                    following the commencement of these chapter 11 cases pursuant to the authority
                    granted to the Debtors by the Bankruptcy Court under the First Day Orders, such
                    adjustments have been included in the Schedules and Statements unless otherwise
                    noted on the applicable Schedule or Statement. The Debtors reserve the right to
                    update the Schedules and Statements to reflect payments made pursuant to the First
                    Day Orders.

          11.       Other Paid Claims. To the extent the Debtors have reached any postpetition
                    settlement with a vendor or other creditor, the terms of such settlement will prevail,
                    supersede amounts listed in the Schedules and Statements, and shall be enforceable
                    by all parties, subject to Bankruptcy Court approval. To the extent the Debtors pay
                    any of the claims listed in the Schedules and Statements pursuant to any orders
                    entered by the Bankruptcy Court, the Debtors reserve all rights to amend and
                    supplement the Schedules and Statements and take other action, such as filing
                    claims objections, as is necessary and appropriate to avoid overpayment or
                    duplicate payment for such liabilities.

          12.       Setoffs. The Debtors routinely incur setoffs from customers and suppliers in the
                    ordinary course of business. Such ordinary course setoffs can arise from various
                    items including, but not limited to, intercompany transactions, billing
                    discrepancies, customer programs, returns, promotional funding, warranties,
                    refunds, and other disputes between the Debtors and their customers and/or
                    suppliers. These routine setoffs are consistent with the ordinary course of business
                    in the Debtors’ industry, and, therefore, can be particularly voluminous, unduly
                    burdensome, and costly for the Debtors to regularly document. Therefore, although
                    such setoffs and other similar rights may have been accounted for when scheduling
                    certain amounts, these ordinary course setoffs are not independently accounted for,
                    and, as such, are excluded from the Schedules and Statements. Any setoff of a
                    prepetition debt to be applied against the Debtors is subject to the automatic stay
                    and must comply with section 553 of the Bankruptcy Code.

          13.       Accounts Receivable. The accounts receivable information listed on the
                    Schedules includes receivables from the Debtors’ customers and are calculated net
                    of any amounts that, as of the Petition Date, may be owed to such customers in the

                                                      5

WEIL:\97405375\1\69518.0004
                    Case 20-10314-BLS          Doc 7       Filed 03/12/20    Page 7 of 93




                    form of offsets or other price adjustments pursuant to the Debtors’ customer
                    program policies and day-to-day operating policies and any applicable Bankruptcy
                    Court order.

          14.       Interests in Insurance Policies. The Debtors maintain a portfolio of insurance
                    policies against unforeseen incidents and losses, and describe such policies in the
                    Motion of Debtors Pursuant to 11 U.S.C. §§ 105(a), 362(d), and 363(b) and Fed.
                    R. Bankr. P. 4001, 6003, and 6004 For Interim and Final Orders (I) Authorizing
                    Debtors to (A) Continue Their Insurance Programs and Surety Bond Program and
                    (B) Pay All Obligations With Respect Thereto, and (II) Granting Related Relief
                    [Docket No. 9] (the “Insurance Motion”). An order granting the relief requested
                    in the Insurance Motion on a final basis was entered on March 10, 2020 [Docket
                    No. 166]. Accordingly, the Debtors do not list their interests in such insurance
                    policies in Schedule A/B Part 11.

          15.       Property and Equipment. Property and equipment (including leasehold
                    improvements) are carried at cost, less accumulated depreciation. Additions and
                    substantial improvements are capitalized and include expenditures that materially
                    extend the useful lives of existing facilities and equipment. Maintenance and
                    repairs that do not materially improve or extend the lives of the respective assets
                    are expensed as incurred. Depreciation expense, which includes depreciation on
                    assets under capital leases, is recorded over the estimated useful lives of the
                    respective assets using the straight-line method for financial statement purposes.
                    The range of lives are generally 20 to 50 years for buildings, 3 to 10 years for
                    furniture, fixtures and equipment, and 3 to 5 years for computer systems and
                    computer equipment. Leasehold improvements are depreciated over the shorter of
                    the associated lease term or the estimated useful life of the asset.

          16.       Mechanics’ & UCC Liens. The Debtors are not aware of any filed mechanics’
                    and UCC liens.

          17.       Excluded Assets and Liabilities. Certain liabilities resulting from accruals,
                    liabilities recognized in accordance with GAAP, and/or estimates of long-term
                    liabilities either are not payable at this time or have not yet been reported.
                    Therefore, they do not represent specific claims as of the Petition Date and are not
                    otherwise set forth in the Schedules. Additionally, certain deferred assets, charges,
                    accounts or reserves recorded for GAAP reporting purposes only, and certain assets
                    with a net book value of zero are not included in the Schedules. Excluded
                    categories of assets and liabilities include, but are not limited to, deferred tax assets
                    and liabilities, deferred income, deferred charges, self-insurance reserves, tax
                    reserves, favorable lease rights, and unfavorable lease liabilities. Other immaterial
                    assets and liabilities may have been excluded.

          18.       Reservation of Rights. Nothing contained in the Schedules, Statements, or Notes
                    shall constitute a waiver of rights with respect to these chapter 11 cases, including,
                    but not limited to, the following:

                                                       6

WEIL:\97405375\1\69518.0004
                    Case 20-10314-BLS         Doc 7       Filed 03/12/20   Page 8 of 93




                    a. Any failure to designate a claim listed on the Schedules and Statements as
                       “disputed,” “contingent,” or “unliquidated” does not constitute an admission by
                       the Debtors that such amount is not “disputed,” “contingent,” or “unliquidated.”
                       The Debtors reserve the right to dispute and to assert setoff rights,
                       counterclaims, and defenses to any claim reflected on its Schedules as to
                       amount, liability, and classification, and to otherwise subsequently designate
                       any claim as “disputed,” “contingent,” or “unliquidated.”

                    b. The description of an amount as “unknown” or “undetermined” is not intended
                       to reflect upon the materiality of such amount.

                    c. The listing of a claim does not constitute an admission of liability by the
                       Debtors, and the Debtors reserve the right to amend the Schedules accordingly.

                    d. The listing of a claim (i) on Schedule D as “secured,” (ii) on Schedule E/F as
                       either “priority,” or “unsecured priority,” or (iii) listing a contract or lease on
                       Schedule G as “executory” or “unexpired” does not constitute an admission by
                       the Debtors of the legal rights of the claimant, or a waiver of the Debtors’ rights
                       to recharacterize or reclassify such claim or contract pursuant to a schedule
                       amendment, claim objection or otherwise. Moreover, although the Debtors
                       may have scheduled claims of various creditors as secured claims for
                       informational purposes, no current valuation of the Debtors’ assets in which
                       such creditors may have a security interest has been undertaken. Except as
                       provided in an order of the Bankruptcy Court, the Debtors reserve all rights to
                       dispute and challenge the secured nature or amount of any such creditor’s
                       claims or the characterization of the structure of any transaction, or any
                       document or instrument related to such creditor’s claim.

                    e. In the ordinary course of their business, the Debtors lease property from certain
                       third-party lessors for use in the daily operation of their business. Any such
                       leases are set forth in Schedule G and any current amount due under such leases
                       that was outstanding as of the Petition Date is listed on Schedule E/F. The
                       property subject to any of such leases is not reflected in Schedule A/B as either
                       owned property or assets of the Debtors nor is such property reflected in the
                       Debtors’ SOFAs as property or assets of third parties within the control of the
                       Debtors. Nothing in the Statements or Schedules is or shall be construed as an
                       admission or determination as to the legal status of any lease (including whether
                       any lease is a true lease or a financing arrangement), and the Debtors reserve
                       all rights with respect to any of such issues, including, but not limited to, the
                       recharacterization thereof.

                    f. The claims of individual creditors for, among other things, goods, products,
                       services, or taxes are listed as the amounts entered on the Debtors’ books and
                       records and may not reflect credits, allowances, or other adjustments due from
                       such creditors to the Debtors. The Debtors reserve all of their rights with regard

                                                      7

WEIL:\97405375\1\69518.0004
                    Case 20-10314-BLS          Doc 7       Filed 03/12/20   Page 9 of 93




                         to such credits, allowances, and other adjustments, including but not limited to,
                         the right to assert claims objections and/or setoffs with respect to the same.

                    g. The Debtors’ businesses are part of a complex enterprise. Although the Debtors
                       have exercised their reasonable efforts to ensure the accuracy of their Schedules
                       and Statements, they nevertheless may contain errors and omissions. The
                       Debtors hereby reserve all of their rights to dispute the validity, status, and
                       enforceability of any contracts, agreements, and leases set forth on the
                       Schedules and Statements, and to amend and supplement the Schedules and
                       Statements as necessary.

                    h. The Debtors further reserve all of their rights, claims, and causes of action with
                       respect to the contracts and agreements listed on the Schedules and Statements,
                       including, but not limited to, the right to dispute and challenge the
                       characterization or the structure of any transaction, document, and instrument
                       related to a creditor’s claim.

                    i. The Debtors exercised their reasonable efforts to locate and identify guarantees
                       and other secondary liability claims (the “Guarantees”) in their secured
                       financings, debt instruments, and other agreements. However, a review of these
                       agreements, specifically the Debtors’ unexpired leases and executory contracts,
                       is ongoing. Where such Guarantees have been identified, they are included in
                       the relevant Schedules and Statements. Guarantees embedded in the Debtors’
                       executory contracts, unexpired leases, secured financings, debt instruments, and
                       other agreements inadvertently may have been omitted. The Debtors have
                       reflected the obligations under the Guarantees for both the primary obligor and
                       the guarantors with respect to their secured financings and debt instruments on
                       Schedule H. Guarantees with respect to the Debtors’ executory contracts and
                       unexpired leases are not included on Schedule H and the Debtors believe that
                       certain Guarantees embedded in the Debtors’ executory contracts, unexpired
                       leases, secured financing, debt instruments and similar agreements may exist
                       and, to the extent they do, will be identified upon further review.

                    j. Listing a contract or lease on the Schedules and Statements shall not be deemed
                       an admission that such contract is an executory contract, such lease is an
                       unexpired lease, or that either necessarily is a binding, valid, and enforceable
                       contract. The Debtors hereby expressly reserve the right to assert that any
                       contract listed on the Schedules and Statements does not constitute an executory
                       contract within the meaning of section 365 of the Bankruptcy Code, as well as
                       the right to assert that any lease so listed does not constitute an unexpired lease
                       within the meaning of section 365 of the Bankruptcy Code.

                    k. To timely close the books and records of the Debtors as of the Petition Date and
                       to prepare such information on a legal entity basis, the Debtors were required
                       to make certain estimates and assumptions that affect the reported amounts of
                       assets and liabilities and reported revenue and expenses as of the Petition Date.

                                                       8

WEIL:\97405375\1\69518.0004
                   Case 20-10314-BLS         Doc 7     Filed 03/12/20     Page 10 of 93




          19.       Totals. All totals that are included in the Schedules and Statements represent totals
                    of all the known amounts included in the Schedules and Statements and exclude
                    items identified as “unknown” or “undetermined.” If there are unknown or
                    undetermined amounts, the actual totals may be materially different from the listed
                    totals.

          20.       Global Notes Control. In the event that the Schedules or Statements differ from
                    any of the foregoing Global Notes, the Global Notes shall control.




                                                      9

WEIL:\97405375\1\69518.0004
                   Case 20-10314-BLS        Doc 7    Filed 03/12/20     Page 11 of 93




               Specific Notes with Respect to the Debtors’ Schedules of Assets and Liabilities


          1.        Schedule-Specific Disclosures. Each of Schedules A/B, D, E/F, G, and H contain
                    explanatory or qualifying notes that pertain to the information provided in the
                    Schedules. Those Schedule-specific notes are incorporated herein by reference.
                    The asset totals listed on the Schedules represent all known amounts included in
                    the Debtors’ books and records as of the Petition Date. To the extent there are
                    unknown or undetermined amounts, the actual total may be different from the total
                    listed.

          2.        Schedules A/B

                    a. Part 1. The Debtors’ Cash Management System is comprised of nine (9) bank
                       accounts consisting of the following: (i) two (2) collection accounts into
                       which cash and other receivables generated from the Debtors’ operations are
                       deposited; (ii) two (2) disbursement accounts for designated disbursements;
                       (iii) two (2) hybrid accounts that are both collection accounts and
                       disbursement accounts; (iv) one (1) cash collateral account in connection with
                       the Debtors’ corporate credit card program; (v) one (1) adequate assurance
                       account holding funds for the benefit of the Debtors’ utility providers; and
                       (vi) one (1) auxiliary account, which is dormant and had no balance as of the
                       Petition Date (collectively, the “Bank Accounts”). The Debtors also maintain
                       one (1) lockbox where all customer checks are directed. The balances
                       provided for each Bank Account are as of the Petition Date. Further details
                       with respect to the Cash Management System are provided in the Cash
                       Management Motion.

                    b. Part 2. The Debtors maintain certain lease deposits in the conduct of their
                       business operations, which are included in the Schedules for the appropriate
                       legal entity. Certain prepaid or amortized assets are listed in Part 2 in
                       accordance with the Debtors’ books and records. The amounts listed in Part 2
                       do not necessarily reflect values that the Debtors will be able to collect or
                       realize. The amounts listed in Part 2 include, among other things, prepaid
                       taxes, prepaid insurance, and prepaid employee expenses.

                    c. Part 3. The Debtors’ accounts receivable information includes receivables
                       from the Debtors’ customers, vendors, or third parties, which are calculated
                       net of any amounts that, as of the Petition Date, may be owed to such parties
                       in the form of offsets or other price adjustments pursuant to the Debtors’
                       customer programs and day-to-day operations or may, in the Debtors’ opinion,
                       be difficult to collect from such parties due to the passage of time or other
                       circumstances. The Debtors indicate the age of accounts receivables in these
                       Schedules and Statements for the applicable Debtor. The accounts receivable
                       balances in this section exclude intercompany receivables.


                                                    10

WEIL:\97405375\1\69518.0004
                   Case 20-10314-BLS          Doc 7     Filed 03/12/20     Page 12 of 93




                         In January 2020, the Debtors implemented a new accounting system in
                         anticipation of filing these chapter 11 cases. At the time of the implementation
                         of the new accounting system, however, the Debtors did not list separate
                         opening balances for each Debtor’s intercompany receivables or payables with
                         the other Debtors. As a result, the Debtors cannot state with certainty which
                         portion of any Debtor’s opening intercompany balance related to any other
                         Debtor as of the date the accounting system was implemented and have
                         excluded intercompany receivables and payables from the Schedules. The
                         Debtors have included net intercompany receivables related to ordinary course
                         intercompany transactions among the Debtors and the one non-Debtor affiliate
                         (RentPath Gives Back Foundation, Inc.) on the Schedules.

                         As stated in the Cash Management Motion, the Debtors have tracked
                         intercompany transactions on a postpetition basis on a Debtor-by-Debtor
                         basis.

                    d. Part 4. Any of the Debtors’ ownership interests in subsidiaries, partnerships,
                       and joint ventures are listed in Schedule A/B, Part 4 as unknown amounts
                       because the fair market value of such interests is dependent on numerous
                       variables and factors and may differ significantly from the net book value.

                    e. Part 7. The Debtors have identified owned office furniture, fixtures, and
                       equipment. Actual realizable values may vary significantly relative to net
                       book values as of the Petition Date.

                    f. Part 8. Actual realizable values of the identified leasehold improvements may
                       vary significantly relative to net book values as of the Petition Date.

                    g. Part 9. Property leased by the Debtors is listed in Schedule G and is not listed
                       in Part 9 of Schedule A/B, with the exception of any lease or security deposits
                       for such property, which is listed on Schedule A/B. The Debtors reserve all
                       rights to re-characterize their interests in real property at a later date.
                    h. Part 10. Part 10 identifies, among other things, advertiser lists, websites, and
                       various trademarks owned and maintained by the Debtors. The Schedules list
                       the net book values of intangible assets as of January 31, 2020 although such
                       values may not be reflective of realizable values. Certain of the Debtors have
                       customer information from ordinary course business activities which contains
                       personally identifiable information (as defined in 11 U.S.C. Sections
                       101(41A) and 107). This information is not included in the Schedules. As of
                       the Petition Date, the Debtors’ books and records included balances for
                       various intangible assets.

                    i. Part 11. Other contingent and unliquidated claims or causes of action of
                       every nature. In the ordinary course of business, the Debtors may have
                       accrued, or may subsequently accrue, certain rights to counterclaims, cross-
                       claims, setoffs, refunds with their customers and suppliers, and potential

                                                      11

WEIL:\97405375\1\69518.0004
                   Case 20-10314-BLS           Doc 7     Filed 03/12/20      Page 13 of 93




                         warranty claims against their suppliers, among other claims. Additionally,
                         certain of the Debtors may be party to pending litigation in which the Debtors
                         have asserted, or may assert, claims as plaintiffs, or counter-claims and/or
                         cross-claims as defendants. Such litigation is listed on SOFA 7.

                         Despite exercising their reasonable efforts to identify all such assets, the
                         Debtors may not have listed all of their causes of action or potential causes of
                         action against third parties as assets in their Schedules including, but not limited
                         to, avoidance actions arising under chapter 5 of the Bankruptcy Code and
                         actions under other relevant non-bankruptcy laws to recover assets. The
                         Debtors reserve all of their rights with respect to any claims, causes of action,
                         or avoidance actions they may have and neither these Notes nor the Schedules
                         shall be deemed a waiver of any such claims, causes of action, or avoidance
                         actions or in any way prejudice or impair the assertion of such claims.

          3.        Schedule D. The claims listed on Schedule D, as well as the guarantees of those
                    claims listed on Schedule H, arose and were incurred on various dates. To the best
                    of the Debtors’ knowledge, all claims listed on Schedule D arose, or were incurred
                    before the Petition Date.

                    Except as otherwise agreed or stated pursuant to a stipulation, agreed order, or
                    general order entered by the Bankruptcy Court that is or becomes final, the Debtors
                    and/or their estates reserve their right to dispute and challenge the validity,
                    perfection, or immunity from avoidance of any lien purported to be granted or
                    perfected in any specific asset to a creditor listed on Schedule D of any Debtor and,
                    subject to the foregoing limitations, note as follows: (a) although the Debtors may
                    have scheduled claims of various creditors as secured claims for informational
                    purposes, no current valuation of the Debtors’ assets in which such creditors
                    may have a lien has been undertaken; and (b) the descriptions provided on
                    Schedule D are intended to be a summary. Reference to the applicable loan
                    agreements and related documents is necessary for a complete description of the
                    collateral and the nature, extent, and priority of any liens. Detailed descriptions of
                    the Debtors’ prepetition debt structure, guarantees, and descriptions of collateral
                    relating to each debt contained on Schedule D are contained in the Declaration of
                    Richard Martin in Support of Debtors’ Chapter 11 Petitions and First Day Relief
                    [Docket No. 17] (the “Martin Declaration”). Except as specifically stated herein,
                    real property lessors, equipment lessors, utility companies, and other parties which
                    may hold security deposits or other security interests have not been listed on
                    Schedule D.

                    The Debtors have not listed on Schedule D any parties whose claims may be
                    secured through rights of setoff, deposits, or advance payments posted by, or on
                    behalf of, the Debtors, or judgment or statutory lien rights. The Debtors have not
                    investigated which of the claims may include such rights, and their population is
                    currently unknown.


                                                       12

WEIL:\97405375\1\69518.0004
                   Case 20-10314-BLS          Doc 7     Filed 03/12/20     Page 14 of 93




          4.        Schedules E/F

                    a. Part 1. The claims listed on Part 1 arose and were incurred on various dates.
                         A determination of the date upon which each claim arose or was incurred
                         would be unduly burdensome and cost prohibitive. Accordingly, no such
                         dates are included for each claim listed on Part 1. To the best of the Debtors’
                         knowledge, all claims listed on Part 1 arose or were incurred before the
                         Petition Date.

                         The Debtors have not listed any wage or wage-related obligations that the
                         Debtors have paid pursuant to the First Day Orders on Part 1. The Debtors
                         believe that all such claims for wages, salaries, expenses, benefits and other
                         compensation as described in the First Day Orders have been or will be
                         satisfied in the ordinary course during these chapter 11 cases pursuant to the
                         authority granted to the Debtors in the relevant First Day Orders. The Debtors
                         reserve their right to dispute or challenge whether creditors listed on Part 1
                         are entitled to priority claims under the Bankruptcy Code.

                         Claims owing to various taxing authorities to which the Debtors potentially
                         may be liable are included on Part 1. Certain of such claims, however, may
                         be subject to ongoing audits and/or the Debtors may otherwise be unable to
                         determine with certainty the amount of the remaining claims listed on Part 1.
                         Therefore, the Debtors have listed all such claims as contingent and
                         unliquidated, pending final resolution of ongoing audits or other outstanding
                         issues.

                    b. Part 2. The Debtors have exercised their reasonable efforts to list all
                       liabilities on Part 2 of each applicable Debtor’s Schedule. As a result of the
                       Debtors’ consolidated operations, however, Part 2 for each Debtor should be
                       reviewed in these cases for a complete understanding of the unsecured claims
                       against the Debtors. Certain creditors listed on Part 2 may owe amounts to
                       the Debtors, and, as such, the Debtors may have valid setoff and recoupment
                       rights with respect to such amounts. The amounts listed on Part 2 may not
                       reflect any such right of setoff or recoupment, and the Debtors reserve all
                       rights to assert the same and to dispute and challenge any setoff and/or
                       recoupment rights that may be asserted against the Debtors by a creditor.
                       Additionally, certain creditors may assert mechanics’ or other similar liens
                       against the Debtors for amounts listed on Part 2. The Debtors reserve their
                       right to dispute and challenge the validity, perfection, and immunity from
                       avoidance of any lien purported to be perfected by a creditor listed on Part 2
                       of any Debtor. In addition, certain claims listed on Part 2 may potentially be
                       entitled to priority under 11 U.S.C. § 503(b)(9).
                         The Debtors reserve their right to dispute or challenge the validity, perfection
                         or immunity from avoidance of any lien purported to be perfected by a creditor
                         listed on Schedule E/F of any Debtor. In addition, the Debtors reserve their
                                                      13

WEIL:\97405375\1\69518.0004
                   Case 20-10314-BLS           Doc 7     Filed 03/12/20      Page 15 of 93




                         right to dispute or challenge any priority asserted with respect to any liabilities
                         listed on Schedule E/F. The Debtors have made reasonable efforts to include
                         all unsecured creditors on Part 2 including, but not limited to, trade creditors,
                         landlords, utility companies, consultants, and other service providers. The
                         Debtors, however, believe the possibility exists that there are instances where
                         creditors have yet to provide proper invoices for prepetition goods or services.
                         While the Debtors maintain general accruals to account for these liabilities in
                         accordance with GAAP, these amounts are estimates and have not been
                         included on Part 2.
                         The Debtors’ accounting system tracks vendors using a unique supplier ID
                         assigned to each vendor. Because many vendors service multiple business
                         areas for the Debtors, there may be instances in which the same vendor has
                         been assigned multiple supplier IDs and variations of the vendor’s name. For
                         purposes of Part 2, the Debtors have not aggregated all claims of such vendors
                         with multiple supplier IDs and/or names. Rather, the Debtors have separately
                         listed the claims of such vendors under each supplier ID and name and should
                         not be construed as giving rise to duplicate claims to a vendor for the same
                         services or goods delivered to a Debtor. However, instances may exist where
                         not all such claims have been identified and the Debtors may have separately
                         listed potentially duplicative claims of such vendors under multiple supplier
                         IDs.
                         Unless otherwise noted, the claims listed on Part 2 are based on the Debtors’
                         books and records as of the business day prior to the Petition Date. The
                         Debtors are aware of two workers’ compensation claims existing as of the
                         Petition Date.
                         Part 2 does not include certain balances including deferred liabilities, accruals,
                         or reserves. Such amounts are, however, reflected on the Debtors’ books and
                         records as required in accordance with GAAP. Such accruals primarily
                         represent estimates of liabilities and do not represent specific claims as of the
                         Petition Date.
                         Part 2 does not include reserves for liabilities that may have arisen under
                         litigation in which a Debtor is a defendant unless there is a final judgment or
                         a settlement agreement.
                         Approximately 6,000 customer agreements are excluded from Part 2 due to
                         their voluminous nature and in order to protect such commercially sensitive
                         information.4 Such customers represent both current and former customers of
                         the Debtors that may be owed customer refunds as of the Petition Date. Such
                         claims are subject to ongoing reconciliation and as such, inclusion on Part 2
                         does not constitute an admission that a customer refund is due and owing. The
                         Debtors have listed all such claims as contingent, unliquidated, and disputed,
                         pending final reconciliation.

4
      The Debtors’ motion requesting authority to redact the names and addresses of the Debtors’ customers is
      currently pending before the Bankruptcy Court. See Creditor Matrix Motion.

                                                       14

WEIL:\97405375\1\69518.0004
                   Case 20-10314-BLS          Doc 7    Filed 03/12/20     Page 16 of 93




                         The claims of individual creditors may not reflect credits and/or allowances
                         due from creditors to the applicable Debtor. The Debtors reserve all of their
                         rights with respect to any such credits and/or allowances, including the right
                         to assert objections and/or setoffs or recoupments with respect to same.
                         The Bankruptcy Court has authorized the Debtors to pay, in their discretion,
                         certain non-priority unsecured claims pursuant to the First Day Orders. To the
                         extent practicable, each Debtor’s Schedule E/F is intended to reflect the
                         balance as of the Petition Date, adjusted for postpetition payments made under
                         some or all of the First Day Orders. Each Debtor’s Schedule E/F will reflect
                         some of that Debtor’s payment of certain claims pursuant to the First Day
                         Orders, and, to the extent an unsecured claim has been paid or may be paid, it
                         is possible such claim is not included on Schedule E/F. Certain Debtors may
                         pay additional claims listed on Schedule E/F during these chapter 11 cases
                         pursuant to the First Day Orders and other orders of the Bankruptcy Court and
                         the Debtors reserve all of their rights to update Schedule E/F to reflect such
                         payments or to modify the claims register to account for the satisfaction of
                         such claims. Additionally, Schedule E/F does not include potential rejection
                         damage claims, if any, of the counterparties to executory contracts and
                         unexpired leases that may be rejected.

          5.        Schedule G. Although reasonable efforts have been made to ensure the accuracy
                    of Schedule G regarding executory contracts and unexpired leases (collectively, the
                    “Agreements”), the Debtors’ review process of the Agreements is ongoing and
                    inadvertent errors, omissions, or over-inclusion may have occurred. The Debtors
                    may have entered into various other types of Agreements in the ordinary course of
                    their businesses, such as indemnity agreements, supplemental agreements,
                    amendments/letter agreements, and confidentiality agreements which may not be
                    set forth in Schedule G. Omission of a contract or agreement from Schedule G does
                    not constitute an admission that such omitted contract or agreement is not an
                    executory contract or unexpired lease. Schedule G may be amended at any time to
                    add any omitted Agreements. Likewise, the listing of an Agreement on Schedule
                    G does not constitute an admission that such Agreement is an executory contract or
                    unexpired lease or that such Agreement was in effect on the Petition Date or is valid
                    or enforceable. The Agreements listed on Schedule G may have expired or may
                    have been modified, amended, or supplemented from time to time by various
                    amendments, restatements, waivers, estoppel certificates, letters and other
                    documents, instruments, and agreements which may not be listed on Schedule G.

                    Executory contracts for short-term service orders that are oral in nature have not
                    been included in Schedule G. Executory contracts that expired between the
                    Petition Date and the filing of these Schedules are also excluded from Schedule
                    G.

                    Certain of the Agreements listed on Schedule G may have been entered into by
                    or on behalf of more than one of the Debtors. Additionally, the specific Debtor
                    obligor(s) to certain of the Agreements could not be specifically ascertained in
                                                      15

WEIL:\97405375\1\69518.0004
                   Case 20-10314-BLS         Doc 7     Filed 03/12/20     Page 17 of 93




                    every circumstance. In such cases, the Debtors have made reasonable efforts to
                    identify the correct Debtor’s Schedule G on which to list the Agreement.

          6.        Schedule H. The Debtors are party to various debt agreements which were
                    executed by multiple Debtors. The guaranty obligations under prepetition secured
                    credit agreements are noted on Schedule H for each individual Debtor. In the
                    ordinary course of their businesses, the Debtors are involved in pending or
                    threatened litigation and claims arising out of the conduct of their businesses. Some
                    of these matters may involve multiple plaintiffs and defendants, some or all of
                    whom may assert cross-claims and counter-claims against other parties. To the
                    extent such claims are listed elsewhere in the Schedules of each applicable Debtor,
                    they have not been set forth individually on Schedule H. In the event that two or
                    more Debtors are co-obligors with respect to a scheduled debt or guaranty, such
                    debt or guaranty is listed in the Schedules and Statements of each such Debtor at
                    the full amount of such potential claim, and such claim is marked “contingent” and
                    “unliquidated.” No claim set forth on the Schedules and Statements of any Debtor
                    is intended to acknowledge claims of creditors that are otherwise satisfied or
                    discharged by other Debtors or non-Debtors. To the extent these Notes include
                    notes specific to Schedules D-G, such Notes also apply to the co-Debtors listed in
                    Schedule H. The Debtors reserve all of their rights to amend the Schedules to the
                    extent that additional guarantees are identified or such guarantees are discovered to
                    have expired or be unenforceable.




                                                     16

WEIL:\97405375\1\69518.0004
                   Case 20-10314-BLS         Doc 7     Filed 03/12/20     Page 18 of 93




          Specific Notes with Respect to the Debtors’ Statements of Financial Affairs

          1.        SOFA 1. The income stated in the Debtors’ response to SOFA 1 is consistent with
                    the consolidated sales disclosed in compliance with GAAP. The Debtors’ fiscal
                    year ends on the last day of each calendar year:

                    •    FY 2018: Comprised of 52 weeks ending December 31, 2018.

                    •    FY 2019: Comprised of 52 weeks ending December 31, 2019.

                    •    Stub Period 2020: Comprised of approximately one and a half months ending
                         February 11, 2020.

          2.        SOFA 3. The Debtors are a digital marketing solutions company that maximizes
                    the return on property managers’ marketing spend by linking property managers
                    with prospective renters and simplifying the residential rental experience. As
                    described in the Cash Management Motion, the Debtors utilize their integrated,
                    centralized Cash Management System to collect, concentrate, and disburse funds
                    generated by their operations. The obligations of the Debtors are primarily paid by
                    and through RentPath Holdings, Inc. and RentPath, LLC notwithstanding that
                    certain obligations may be obligations of one or more of the Debtors as described
                    in the Cash Management Motion.

                    The payments disclosed in SOFA 3 are based on payments made by the Debtors
                    with payment dates from November 13, 2019 to February 11, 2020. The response
                    to SOFA 3 excludes regular salary payments and disbursements or transfers listed
                    on SOFA 4. Amounts still owed to creditors will appear on the Schedules for each
                    Debtor, as applicable.

                    All payments for services of any entities that provided consultation concerning debt
                    counseling or restructuring services, relief under the Bankruptcy Code, or
                    preparation of a petition in bankruptcy within one year immediately preceding the
                    Petition Date are listed on SOFA 11 and excluded from SOFA 3.

          3.        SOFA 4. For purposes of the Schedules and Statements, the Debtors define
                    insiders as (a) officers, directors, and anyone in control of a corporate debtor and
                    their relatives; and (b) affiliates of the Debtor and insiders of such affiliates.
                    Individuals listed in the Statements as insiders have been included for
                    informational purposes only. The Debtors do not take any position with respect
                    to (i) such individual’s influence over the control of the Debtors; (ii) the
                    management responsibilities or functions of such individual; (iii) the decision-
                    making or corporate authority of such individual; or (iv) whether such individual
                    could successfully argue that he or she is not an insider under applicable law,
                    including, without limitation, the federal securities laws, or with respect to any
                    theories of liability or for any other purpose. As such, the Debtors reserve all
                    rights to dispute whether someone identified is in fact an “insider” as defined in
                    section 101(31) of the Bankruptcy Code. For more information regarding each
                                                     17

WEIL:\97405375\1\69518.0004
                   Case 20-10314-BLS          Doc 7      Filed 03/12/20       Page 19 of 93




                    Debtor’s officers and directors, please see SOFA 28 and SOFA 29.

                    Transfers made to non-Debtor affiliates are listed on SOFA 4. Home addresses for
                    directors, former directors, employees, and former employees identified as insiders
                    have not been included in the Statements for privacy reasons.5 Amounts still owed
                    to creditors will appear on the Schedules for each of the Debtors, as applicable.
                    Transfers listed on SOFA 4 are excluded from SOFA 3.

          4.        SOFA 6. The Debtors incur certain offsets and other similar rights in the ordinary
                    course of business. Offsets in the ordinary course can result from various items,
                    including, without limitation, billing discrepancies, overpayments, returns, and
                    other disputes between the Debtors and their customers, vendors, and contract
                    counterparties. These offsets and other similar rights are consistent with the
                    ordinary course of business in the Debtors’ industry and are not tracked separately.

          5.        SOFA 7. Information provided on SOFA 7 includes only those legal disputes and
                    administrative proceedings that are formally recognized by an administrative,
                    judicial, or other adjudicative forum. While the Debtors believe they were diligent
                    in their efforts, it is possible that certain suits and proceedings may have been
                    inadvertently excluded in the Debtors’ response to SOFA 7. The Debtors reserve
                    all of their rights to amend or supplement their response to SOFA 7.

          6.        SOFA 9. The donations and/or charitable contributions listed in response to SOFA
                    9 represent payments made to third parties during the applicable timeframe that
                    were recorded as such within the Debtors’ books and records.

          7.        SOFA 11. All payments for services of any entities that provided consultation
                    concerning debt counseling or restructuring services, relief under the Bankruptcy
                    Code, or preparation of a petition in bankruptcy within one year immediately
                    preceding the Petition Date are listed on the applicable Debtor’s response to SOFA
                    11. Additional information regarding the Debtors’ retention of professional service
                    firms is more fully described in individual retention applications and related orders.
                    In addition, the Debtors have listed payments made to professionals retained by the
                    Debtors but not payments made to advisors of their lenders or other parties.

          8.        SOFA 13. This SOFA includes certain transfers to American Express. Prior to
                    the Petition Date, at the request of American Express, the Debtors prepaid certain
                    obligations related to the AMEX Cards (as defined in the Wage Motion)6 in the
                    amount of $200,000. American Express placed such funds into a certificate of

5
      The Debtors’ motion requesting authority to redact the home addresses of the Debtors’ current and former
      employees is currently pending before the Bankruptcy Court. See Creditor Matrix Motion.
6
      The “Wage Motion” means the Motion of Debtors Pursuant to 11 U.S.C. §§ 105(a), 363(b), and 507(a) and
      Fed. R. Bankr. P. 6003 and 6004 for Interim and Final Orders (I) Authorizing Debtors to (A) Pay Prepetition
      Wages, Salaries, Employee Benefits, and Other Compensation, (B) Maintain Employee Benefit Programs and
      Pay Related Obligations and (C) Pay Prepetition Employee Expenses and (II) Granting Related Relief [Docket
      No. 16].

                                                       18

WEIL:\97405375\1\69518.0004
                   Case 20-10314-BLS         Doc 7    Filed 03/12/20     Page 20 of 93




                    deposit account at American Express National Bank (the “AMEX Collateral
                    Account”) to collateralize the Debtors’ obligations related to the AMEX Cards.
                    The balance of the AMEX Collateral Account has remained static at
                    approximately $200,000 since the AMEX Collateral Account was opened in
                    December 2019. As stated in the Cash Management Motion and the Wage
                    Motion, the Debtors do not anticipate that they will be required to post additional
                    cash collateral to American Express during the pendency of these chapter 11
                    cases. To the extent such additional cash collateral becomes necessary, the
                    Debtors will seek authority from the Bankruptcy Court before taking any action
                    with respect thereto.

          9.        SOFA 16. Subject to the Debtors’ privacy policy, the Debtors collect a limited
                    amount of information about consumers via their website portals and mobile
                    applications, over the telephone, or in person in order to provide services to
                    consumers and inform them of new products and services. The Debtors also collect
                    personally identifiable information from consumers in certain instances. Examples
                    of the types of information collected by the Debtors include, among other things,
                    name, mailing address, telephone number, email address, and credit card number.
                    The Debtors retain such information as long as is necessary for the Debtors to
                    comply with business, tax, and legal requirements.

          10.       SOFA 20. The Debtors utilize Iron Mountain Storage Facilities (“Iron
                    Mountain”) to retain records. Iron Mountain has various store locations across the
                    United States and the Debtors maintain specific Iron Mountain addresses that are
                    listed in SOFA 20.

          11.       SOFA 21. In the ordinary course of business, the Debtors utilize leased property
                    in the conduct of their business. Such leases are listed on Schedule G.

          12.       SOFA 25. The Debtors have used their reasonable efforts to identify the beginning
                    and ending dates of all businesses in which the Debtors were a partner or owned
                    five percent or more of the voting or equity securities within the six years
                    immediately preceding the Petition Date.

          13.       SOFA 26. The Debtors provided financial statements in the ordinary course of
                    business to certain parties for business, statutory, credit, financing and other
                    reasons. Recipients include, among others, regulatory agencies, financial
                    institutions, investment banks, equityholders, debtholders, and their legal and
                    financial advisors. Financial statements have also been provided to other parties as
                    requested, subject to customary non-disclosure requirements where applicable.

          14.       SOFA 28. For each entity, the Debtors have included individuals identified as of
                    the Petition Date as directors, officers, members, or managers, as applicable, of
                    such entity in the Debtors’ recordkeeping systems or, if no individuals were
                    identified, an entity member, as applicable.


                                                     19

WEIL:\97405375\1\69518.0004
                   Case 20-10314-BLS        Doc 7     Filed 03/12/20    Page 21 of 93




          15.       SOFA 29. The disclosures relate specifically to terminated job titles or positions
                    and are not indicative of the individuals’ current employment status with the
                    Debtors. For each entity, the Debtors have included the individuals who, during the
                    applicable period, were identified as directors and officers of such entity in the
                    Debtors’ recordkeeping systems.

          16.       SOFA 30. Any and all known disbursements to insiders have been listed in
                    response to SOFA 4.

          17.       SOFA 31. Various Debtor limited liability companies (each, an “LLC”) are
                    disregarded for tax purposes. Income generated by an LLC is consolidated at a
                    higher reporting unit level.




                                                    20

WEIL:\97405375\1\69518.0004
                                           Case 20-10314-BLS                                    Doc 7              Filed 03/12/20                         Page 22 of 93

 Fill in this information to identify the case:

 Debtor name            Consumer Source Holdings LLC

 United States Bankruptcy Court for the:                       DISTRICT OF DELAWARE

 Case number (if known)               20-10314
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $        1,249,000.00

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $        1,249,000.00


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $     702,956,603.12


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $            12,097.95

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$                    0.00


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $        702,968,701.07




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
                                    Case 20-10314-BLS                    Doc 7     Filed 03/12/20       Page 23 of 93

 Fill in this information to identify the case:

 Debtor name         Consumer Source Holdings LLC

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

 Case number (if known)         20-10314
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number


           3.1.     PNC Bank                                                Payroll Account                 9341                                             $0.00



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                           $0.00
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.

 7.        Deposits, including security deposits and utility deposits
           Description, including name of holder of deposit

 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment


           8.1.     Various; Prepaid Payroll Related                                                                                            $1,038,000.00




           8.2.     Various; Prepaid Insurance                                                                                                    $151,000.00



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                    Case 20-10314-BLS                    Doc 7     Filed 03/12/20       Page 24 of 93

 Debtor           Consumer Source Holdings LLC                                               Case number (If known) 20-10314
                  Name




           8.3.     Various; Medical Expense                                                                                             $10,000.00




 9.        Total of Part 2.                                                                                                       $1,199,000.00
           Add lines 7 through 8. Copy the total to line 81.

 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.


 Part 4:          Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.

                                                                                                     Valuation method used     Current value of
                                                                                                     for current value         debtor's interest

 14.       Mutual funds or publicly traded stocks not included in Part 1
           Name of fund or stock:

 15.       Non-publicly traded stock and interests in incorporated and unincorporated businesses, including any interest in an LLC,
           partnership, or joint venture
           Name of entity:                                               % of ownership


           15.1.     Electronic Lead Management, Inc.                               100       %                                            Unknown



 16.       Government bonds, corporate bonds, and other negotiable and non-negotiable instruments not included in Part 1
           Describe:


 17.       Total of Part 4.                                                                                                                 $0.00
           Add lines 14 through 16. Copy the total to line 83.

 Part 5:          Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:          Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:          Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                                    Case 20-10314-BLS                    Doc 7     Filed 03/12/20       Page 25 of 93

 Debtor         Consumer Source Holdings LLC                                                 Case number (If known) 20-10314
                Name



 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.


 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                               Current value of
                                                                                                                               debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

            State Refunds Outstanding                                                          Tax year 2013                             $40,000.00



            Local Refunds Outstanding                                                          Tax year 2013                             $10,000.00



 73.        Interests in insurance policies or annuities

            See Global Notes                                                                                                               Unknown



 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)

            See Global Notes                                                                                                               Unknown
            Nature of claim
            Amount requested                                             $0.00



 75.        Other contingent and unliquidated claims or causes of action of
            every nature, including counterclaims of the debtor and rights to
            set off claims
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                                    Case 20-10314-BLS                    Doc 7     Filed 03/12/20       Page 26 of 93

 Debtor         Consumer Source Holdings LLC                                                 Case number (If known) 20-10314
                Name



           See Global Notes                                                                                                         Unknown
           Nature of claim
           Amount requested                                              $0.00



 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership

 78.       Total of Part 11.                                                                                                   $50,000.00
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                           page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                                       Case 20-10314-BLS                            Doc 7            Filed 03/12/20                  Page 27 of 93

 Debtor          Consumer Source Holdings LLC                                                                        Case number (If known) 20-10314
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                     $0.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                             $1,199,000.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                  $50,000.00

 91. Total. Add lines 80 through 90 for each column                                                         $1,249,000.00            + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $1,249,000.00




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
                                      Case 20-10314-BLS                      Doc 7         Filed 03/12/20            Page 28 of 93

 Fill in this information to identify the case:

 Debtor name         Consumer Source Holdings LLC

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

 Case number (if known)             20-10314
                                                                                                                                                Check if this is an
                                                                                                                                                amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                       12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
           No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
           Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                      Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                  Amount of claim             Value of collateral
                                                                                                                                                  that supports this
                                                                                                                      Do not deduct the value     claim
                                                                                                                      of collateral.
       Nomura Global Financial
 2.1                                                  Describe debtor's property that is subject to a lien                 $2,381,109.00                  Unknown
       Products Inc.
       Creditor's Name
       Worldwide Plaza
       309 West 49th Street
       New York, NY 10019-7316
       Creditor's mailing address                     Describe the lien
                                                      Guarantor
                                                      Is the creditor an insider or related party?
                                                          No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                             No
       4/10/2017                                          Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                             Contingent
           Yes. Specify each creditor,                    Unliquidated
       including this creditor and its relative           Disputed
       priority.



 2.2   Royal Bank of Canada                           Describe debtor's property that is subject to a lien                 $2,391,133.00                  Unknown
       Creditor's Name
       2nd Fl.
       Royal Bank Plaza, 200 Bay
       Street
       Toronto, ON, M5J 2W7,
       Canada
       Creditor's mailing address                     Describe the lien
                                                      Guarantor
                                                      Is the creditor an insider or related party?
                                                          No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                             No
       4/4/2017                                           Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply



Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                    page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                       Case 20-10314-BLS                     Doc 7         Filed 03/12/20            Page 29 of 93

 Debtor       Consumer Source Holdings LLC                                                              Case number (if know)     20-10314
              Name

            No                                            Contingent
            Yes. Specify each creditor,                   Unliquidated
        including this creditor and its relative          Disputed
        priority.



        Royal Bank of Canada
 2.3                                                                                                                     $524,320,402.79              Unknown
        (RBC)                                         Describe debtor's property that is subject to a lien
        Creditor's Name
        20 King Street West
        4th Floor
        Toronto, ON, M5H 1C4
        Canada
        Creditor's mailing address                    Describe the lien
                                                      Guarantor
                                                      Is the creditor an insider or related party?
                                                          No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                            No
        12/17/2014                                        Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                            Contingent
            Yes. Specify each creditor,                   Unliquidated
        including this creditor and its relative          Disputed
        priority.



        Wilmington Savings Fund
 2.4                                                                                                                     $173,863,958.33              Unknown
        Society (WSFS)                                Describe debtor's property that is subject to a lien
        Creditor's Name
        WSFS Bank Center
        500 Delaware Ave
        Wilmington, DE 19801
        Creditor's mailing address                    Describe the lien
                                                      Guarantor
                                                      Is the creditor an insider or related party?
                                                          No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                            No
        12/17/2014                                        Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                            Contingent
            Yes. Specify each creditor,                   Unliquidated
        including this creditor and its relative          Disputed
        priority.



 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.               $702,956,603.12

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity



Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                       page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                    Case 20-10314-BLS                          Doc 7           Filed 03/12/20                Page 30 of 93

 Fill in this information to identify the case:

 Debtor name         Consumer Source Holdings LLC

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

 Case number (if known)           20-10314
                                                                                                                                                   Check if this is an
                                                                                                                                                   amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                     Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                         Unknown            Unknown
           Alabama Department of Revenue                             Check all that apply.
           Income Tax Division Withholding                              Contingent
           Tax Sect                                                     Unliquidated
           P O Box 327488
           Montgomery, AL 36132-7488                                    Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Withholding
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                         Unknown            Unknown
           Alabama Department of Revenue                             Check all that apply.
           Individual and Corporate Tax                                 Contingent
           Division                                                     Unliquidated
           Business Privilege Tax Section
           P.O. Box 327320                                              Disputed
           Montgomery, AL 36132-7320
           Date or dates debt was incurred                           Basis for the claim:
                                                                     Franchise Taxes

           Last 4 digits of account number 8150                      Is the claim subject to offset?

           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                   page 1 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   48213                                  Best Case Bankruptcy
                                    Case 20-10314-BLS                          Doc 7           Filed 03/12/20               Page 31 of 93

 Debtor       Consumer Source Holdings LLC                                                                    Case number (if known)   20-10314
              Name

 2.3      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown      Unknown
          Alabama Department of Revenue                              Check all that apply.
          Sales & Use Tax Division                                      Contingent
          P.O. Box 327710                                               Unliquidated
          Montgomery, AL 36132-7710
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Sales/Use Taxes

          Last 4 digits of account number 9603                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.4      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown      Unknown
          Alabama Department of Revenue                              Check all that apply.
          Sales & Use Tax Division                                      Contingent
          P.O. Box 327710                                               Unliquidated
          Montgomery, AL 36132-7710
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Sales/Use Taxes

          Last 4 digits of account number 6590                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.5      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown      Unknown
          Alabama Secretary of State                                 Check all that apply.
          PO Box 5616                                                   Contingent
          Montgomery, AL 36103-5616                                     Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Secretary of State/Authority to do Business
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.6      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $189.50    $189.50
          Arizona Department of Revenue                              Check all that apply.
          Arizona Department of Revenue                                 Contingent
          PO Box 29010                                                  Unliquidated
          Phoenix, AZ 85038-9010
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Transaction Privilege/Sales/Use Taxes

          Last 4 digits of account number 2249                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 2 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                    Case 20-10314-BLS                          Doc 7           Filed 03/12/20               Page 32 of 93

 Debtor       Consumer Source Holdings LLC                                                                    Case number (if known)   20-10314
              Name

 2.7      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Arizona Department of Revenue                              Check all that apply.
          Withholding Division                                          Contingent
          1600 W Monroe                                                 Unliquidated
          Phoenix, AZ 85007
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Withholding
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.8      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Arkansas Department of Finance                             Check all that apply.
          Arkansas Department of Finance                                Contingent
          PO Box 1272                                                   Unliquidated
          Little Rock, AR 72203
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Sales/Use Taxes

          Last 4 digits of account number 8SLS                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.9      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Arkansas Dept of Finance and                               Check all that apply.
          Administrat                                                   Contingent
          P O Box 3625                                                  Unliquidated
          Little Rock, AR 72203-3628
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Withholding
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.10     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Arkansas Secretary of State                                Check all that apply.
          Ste. 250, Victory Building                                    Contingent
          1401 West Capitol Ave                                         Unliquidated
          Little Rock, AR 72201
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Secretary of State/Authority to do Business
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 3 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                    Case 20-10314-BLS                          Doc 7           Filed 03/12/20               Page 33 of 93

 Debtor       Consumer Source Holdings LLC                                                                    Case number (if known)   20-10314
              Name

 2.11     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Berkheimer Associates                                      Check all that apply.
          Hanover Township LST                                          Contingent
          P O Box 25156                                                 Unliquidated
          Lehigh, PA 18002
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Local Services Tax
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.12     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Berkheimer Associates                                      Check all that apply.
          Middletown Township LST                                       Contingent
          P O Box 25156                                                 Unliquidated
          Lehigh, PA 18002
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Local Services Tax
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.13     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Berkheimer Associates                                      Check all that apply.
          Plymouth                                                      Contingent
          P O Box 25132                                                 Unliquidated
          Lehigh, PA 18002
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Township
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.14     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Berkheimer Associates                                      Check all that apply.
          Seven Fields                                                  Contingent
          P O Box 25156                                                 Unliquidated
          Lehigh Valley, PA 18002
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Withholding
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 4 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                    Case 20-10314-BLS                          Doc 7           Filed 03/12/20               Page 34 of 93

 Debtor       Consumer Source Holdings LLC                                                                    Case number (if known)   20-10314
              Name

 2.15     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Berkheimer Associates                                      Check all that apply.
          Upper Dublin                                                  Contingent
          P O Box 25156                                                 Unliquidated
          Lehigh Valley, PA 18002
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Withholding
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.16     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Berkheimer Associates                                      Check all that apply.
          Lower Merion Township                                         Contingent
          P O Box 25132                                                 Unliquidated
          Lehigh, PA 18002
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Withholding
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.17     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Berkheimer Associates                                      Check all that apply.
          Upper Merion Township                                         Contingent
          P O Box 25132                                                 Unliquidated
          Lehigh, PA 18002
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Withholding
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.18     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Berks Earned Income Tax Bureau                             Check all that apply.
          1125 Berkshire Blvd                                           Contingent
          Suite 115                                                     Unliquidated
          Wyomissing, PA 19610
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Earned Income Tax
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 5 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                    Case 20-10314-BLS                          Doc 7           Filed 03/12/20               Page 35 of 93

 Debtor       Consumer Source Holdings LLC                                                                    Case number (if known)   20-10314
              Name

 2.19     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown      Unknown
          Berks Earned Income Tax Bureau                             Check all that apply.
          1125 Berkshire Blvd                                           Contingent
          Suite 115                                                     Unliquidated
          Wyomissing, PA 19610
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Withholding
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.20     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown      Unknown
          Business Registration Division                             Check all that apply.
          Department of Commerce                                        Contingent
          and Consumer Affairs                                          Unliquidated
          PO Box 40
          Honolulu, HI 96810                                            Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Secretary of State/Authority to do Business
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.21     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,303.97    $1,303.97
          California Department of                                   Check all that apply.
          Tax and Fee Administration                                    Contingent
          PO Box 942879                                                 Unliquidated
          Sacramento, CA 94279-6001
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Government Fees

          Last 4 digits of account number 6511                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.22     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown      Unknown
          California Employment                                      Check all that apply.
          Development Dept                                              Contingent
          800 Capitol Mall                                              Unliquidated
          Sacremento, CA 95812
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Withholding
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 6 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                    Case 20-10314-BLS                          Doc 7           Filed 03/12/20               Page 36 of 93

 Debtor       Consumer Source Holdings LLC                                                                    Case number (if known)   20-10314
              Name

 2.23     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          California Employment                                      Check all that apply.
          Development Dept.                                             Contingent
          800 Capitol Mall                                              Unliquidated
          Sacramento, CA 95812
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Withholding
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.24     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          California Secretary of State                              Check all that apply.
          1500 11th Street                                              Contingent
          Sacramento, CA 95814                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Secretary of State/Authority to do Business
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.25     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Campbell County Fiscal Court                               Check all that apply.
          Campbell County Fiscal Court                                  Contingent
          PO Box 645245                                                 Unliquidated
          Cincinnati, OH 45264-5245
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Income Taxes

          Last 4 digits of account number U500                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.26     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Campbell County Fiscal Court                               Check all that apply.
          Occupational License Office                                   Contingent
          P O Box 72958                                                 Unliquidated
          Newport, KY 41072-0958
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Occupational
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 7 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                    Case 20-10314-BLS                          Doc 7           Filed 03/12/20               Page 37 of 93

 Debtor       Consumer Source Holdings LLC                                                                    Case number (if known)   20-10314
              Name

 2.27     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Campbell County Occupational                               Check all that apply.
          Tax Office                                                    Contingent
          Campbell County Fiscal Court                                  Unliquidated
          PO Box 72958
          Newport, KY 41072-0958                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Income Taxes

          Last 4 digits of account number U500                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.28     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Campbell County Payroll Tax Dept                           Check all that apply.
          24 W Fourth Street                                            Contingent
          Newport, KY 41072-0340                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Withholding
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.29     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Central Collection Agency                                  Check all that apply.
          205 West St Claire                                            Contingent
          Cleveland, OH 44113                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Withholding
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.30     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          City & County of Broomfield                                Check all that apply.
          City & County of Broomfield                                   Contingent
          Sales Tax Administration Division                             Unliquidated
          P.O. Box 407
          Broomfield, CO 80038-0407                                     Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Sales/Use Taxes

          Last 4 digits of account number 8150                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 8 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                    Case 20-10314-BLS                          Doc 7           Filed 03/12/20               Page 38 of 93

 Debtor       Consumer Source Holdings LLC                                                                    Case number (if known)   20-10314
              Name

 2.31     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $3.41    $3.41
          City and County of Denver                                  Check all that apply.
          Department of Finance                                         Contingent
          Treasury Division                                             Unliquidated
          PO Box 660860
          Dallas, TX 75266-0860                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Sales/Use Taxes

          Last 4 digits of account number 0080                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.32     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown         Unknown
          City of Arvada, Colorado                                   Check all that apply.
          City of Arvada, Tax & Audit                                   Contingent
          Division                                                      Unliquidated
          8101 Ralston Road
          Arvada, CO 80002                                              Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Sales/Use Taxes

          Last 4 digits of account number 8150                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.33     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown         Unknown
          City of Aurora Tax & Licensing                             Check all that apply.
          Division                                                      Contingent
          P O Box 33001                                                 Unliquidated
          Aurora, CO 80016
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Occupational Privilege
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.34     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.47    $0.47
          City of Aurora, Colorado                                   Check all that apply.
          City of Aurora CO                                             Contingent
          15151 E. Alameda Pkwy, Suite                                  Unliquidated
          1100
          Aurora, CO 80012-1555                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Sales/Use Taxes

          Last 4 digits of account number 0001                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 9 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                                    Case 20-10314-BLS                          Doc 7           Filed 03/12/20               Page 39 of 93

 Debtor       Consumer Source Holdings LLC                                                                    Case number (if known)   20-10314
              Name

 2.35     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown         Unknown
          City of Beaverton                                          Check all that apply.
          City of Beaverton                                             Contingent
          12725 SW Millikan Way                                         Unliquidated
          2nd Floor
          Beaverton, OR 97005                                           Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Government Fees

          Last 4 digits of account number 8357                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.36     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown         Unknown
          City of Chandler, Arizona                                  Check all that apply.
          City of Chandler                                              Contingent
          P.O. Box 4008                                                 Unliquidated
          Chandler, AZ 85244-4008
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Government Fees
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.37     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $1.14    $1.14
          City of Chicago                                            Check all that apply.
          Chicago Department of Revenue                                 Contingent
          333 S. State Street, Room 300,                                Unliquidated
          DePaul Ce
          Chicago, IL 60604-3982                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Personal Property Lease/Rental Transaction Tax

          Last 4 digits of account number 9149                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.38     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown         Unknown
          City of Colorado Springs,                                  Check all that apply.
          Colorado                                                      Contingent
          City of Colorado Springs,                                     Unliquidated
          Department
          PO Box 2408                                                   Disputed
          Denver, CO 80256-0001
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Sales/Use Taxes

          Last 4 digits of account number 1400                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 10 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                                    Case 20-10314-BLS                          Doc 7           Filed 03/12/20               Page 40 of 93

 Debtor       Consumer Source Holdings LLC                                                                    Case number (if known)   20-10314
              Name

 2.39     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          City of Colorado Springs,                                  Check all that apply.
          Colorado                                                      Contingent
          Department                                                    Unliquidated
          PO Box 2408
          Denver, CO 80256-0001                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Sales/Use Taxes

          Last 4 digits of account number 1100                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.40     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          City of Columbus                                           Check all that apply.
          Employer Withholding Tax                                      Contingent
          P O Box 182489                                                Unliquidated
          Columbus, OH 43218-2489
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     City Withholding
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.41     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          City of Englewood, Colorado                                Check all that apply.
          City of Englewood                                             Contingent
          PO Box 2900, Sales Tax                                        Unliquidated
          Englewood, CO 80150-2900
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Sales/Use Taxes

          Last 4 digits of account number 4712                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.42     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          City of Glendale, Arizona                                  Check all that apply.
          City of Glendale                                              Contingent
          5850 W. Glendale Ave.                                         Unliquidated
          Glendale, AZ 85301
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Government Fees

          Last 4 digits of account number 4037                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 11 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                    Case 20-10314-BLS                          Doc 7           Filed 03/12/20               Page 41 of 93

 Debtor       Consumer Source Holdings LLC                                                                    Case number (if known)   20-10314
              Name

 2.43     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          City of Huntsville                                         Check all that apply.
          City Clerk-Treasurer                                          Contingent
          PO Box 308                                                    Unliquidated
          Huntsville, AL 35804-0308
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Government Fees

          Last 4 digits of account number 3905                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.44     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          City of Lakewood, Colorado                                 Check all that apply.
          City of Lakewood, Revenue                                     Contingent
          Division                                                      Unliquidated
          480 S. Allison Parkway
          Lakewood, CO 80226                                            Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Sales/Use Taxes

          Last 4 digits of account number 2SLS                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.45     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          City of Pelham, Alabama                                    Check all that apply.
          City of Pelham                                                Contingent
          P.O. Box 1419                                                 Unliquidated
          Pelham, AL 35124
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Government Fees
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.46     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          City of Phoenix                                            Check all that apply.
          City of Phoenix                                               Contingent
          City Treasurer                                                Unliquidated
          P.O. Box 2005
          Phoenix, AZ 85001-2005                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Sales/Use Taxes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 12 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                    Case 20-10314-BLS                          Doc 7           Filed 03/12/20               Page 42 of 93

 Debtor       Consumer Source Holdings LLC                                                                    Case number (if known)   20-10314
              Name

 2.47     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown         Unknown
          City of Pueblo                                             Check all that apply.
          City of Pueblo                                                Contingent
          P.O. Box 1427                                                 Unliquidated
          Pueblo, CO 81002
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Sales/Use Taxes

          Last 4 digits of account number 8150                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.48     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown         Unknown
          City of San Diego, California                              Check all that apply.
          Office of the City Treasurer                                  Contingent
          PO Box 121536                                                 Unliquidated
          San Diego, CA 92112-1536
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Government Fees

          Last 4 digits of account number 5152                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.49     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $3.66    $3.66
          City of Thornton, Colorado                                 Check all that apply.
          City of Thornton                                              Contingent
          P.O. Box 910222                                               Unliquidated
          Denver, CO 80291-0222
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Sales/Use Taxes

          Last 4 digits of account number 0464                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.50     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown         Unknown
          City of Tucson, Arizona                                    Check all that apply.
          City of Tucson License Section                                Contingent
          PO Box 27210                                                  Unliquidated
          Tucson, AZ 85726-7210
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Government Fees

          Last 4 digits of account number 2249                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 13 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                                    Case 20-10314-BLS                          Doc 7           Filed 03/12/20               Page 43 of 93

 Debtor       Consumer Source Holdings LLC                                                                    Case number (if known)   20-10314
              Name

 2.51     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Colorado Department of Revenue                             Check all that apply.
          State Capitol Annex                                           Contingent
          1375 Sherman Street                                           Unliquidated
          Denver, CO 80261
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Withholding
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.52     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Colorado Secretary of State                                Check all that apply.
          1700 Broadway, Ste 200                                        Contingent
          Denver, CO 80290                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Secretary of State/Authority to do Business
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.53     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Comptroller of Maryland                                    Check all that apply.
          Revenue Administration Division                               Contingent
          PO Box 17405                                                  Unliquidated
          Baltimore, MD 21297-1405
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Sales/Use Taxes

          Last 4 digits of account number 2320                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.54     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Connecticut Department of                                  Check all that apply.
          Revenue Services                                              Contingent
          PO Box 5030                                                   Unliquidated
          Hartford, CT 06102-5030
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Sales/Use Taxes

          Last 4 digits of account number 9001                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 14 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                    Case 20-10314-BLS                          Doc 7           Filed 03/12/20               Page 44 of 93

 Debtor       Consumer Source Holdings LLC                                                                    Case number (if known)   20-10314
              Name

 2.55     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Connecticut Dept of Revenue                                Check all that apply.
          Services                                                      Contingent
          25 Sigourney Street                                           Unliquidated
          Hartford, CT 06106
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Withholding
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.56     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Connecticut Secretary of State                             Check all that apply.
          30 Trinity Street                                             Contingent
          Hartford, CT 06106                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Secretary of State/Authority to do Business
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.57     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Conshohoken Boro Withholding                               Check all that apply.
          Berkheimer Associates                                         Contingent
          P O Box25132                                                  Unliquidated
          LeHigh Valley, PA 18002
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Withholding
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.58     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Cumberland County Tax Bureau                               Check all that apply.
          East Pennsboro LST                                            Contingent
          21 Waterford DR, Suite 201                                    Unliquidated
          Mechanicsburg, PA 17050-8268
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Local Services Tax
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 15 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                    Case 20-10314-BLS                          Doc 7           Filed 03/12/20               Page 45 of 93

 Debtor       Consumer Source Holdings LLC                                                                    Case number (if known)   20-10314
              Name

 2.59     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Cumberland County Tax Bureau                               Check all that apply.
          Cumberland County Withholding                                 Contingent
          21 Waterford DR, Suite 201                                    Unliquidated
          Mechanicsburg, PA 17050-8268
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Withholding
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.60     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Delaware Division of Revenue                               Check all that apply.
          820 N French Street                                           Contingent
          Wilmington, DE 19899-8995                                     Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Withholding
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.61     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Department of Consumer &                                   Check all that apply.
          Regulatory Affairs                                            Contingent
          1100 4th Street SW                                            Unliquidated
          Washington, DC 20024
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Secretary of State/Authority to do Business
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.62     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Department of Finance                                      Check all that apply.
          P O Box 660859                                                Contingent
          Dallas, TX 75266-0859                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Occupational
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 16 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                    Case 20-10314-BLS                          Doc 7           Filed 03/12/20               Page 46 of 93

 Debtor       Consumer Source Holdings LLC                                                                    Case number (if known)   20-10314
              Name

 2.63     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          District of Columbia Office of                             Check all that apply.
          Tax and Revenue                                               Contingent
          300 Indiana Ave NW                                            Unliquidated
          Washingon, DC 20001
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Withholding
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.64     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Division of Corporations                                   Check all that apply.
          PO Box 898                                                    Contingent
          Dover, DE 19903                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Secretary of State/Authority to do Business
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.65     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Division of Corporations                                   Check all that apply.
          401 Federal Street, Suite                                     Contingent
          Dover, DE 19901                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Secretary of State/Authority to do Business
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.66     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Division of Revenue                                        Check all that apply.
          P O Box 14058                                                 Contingent
          P O Box 14058                                                 Unliquidated
          Lexington, KY 40512
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Occupational
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 17 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                    Case 20-10314-BLS                          Doc 7           Filed 03/12/20               Page 47 of 93

 Debtor       Consumer Source Holdings LLC                                                                    Case number (if known)   20-10314
              Name

 2.67     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Division of Revenue                                        Check all that apply.
          800 N French ST                                               Contingent
          Wilmington, DE 19801                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Withholding
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.68     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Florida Department of Revenue                              Check all that apply.
          5050 W. Tennessee St.                                         Contingent
          Tallahassee, FL 32399-0120                                    Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Sales/Use Taxes

          Last 4 digits of account number 8407                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.69     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Florida Department of Revenue                              Check all that apply.
          Florida Department of Revenue                                 Contingent
          5050 W. Tennessee St.                                         Unliquidated
          Tallahassee, FL 32399-0120
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Sales/Use Taxes

          Last 4 digits of account number 9357                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.70     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Florida Department of State                                Check all that apply.
          2415 N. Monroe Street, Suite 810                              Contingent
          Tallahassee, FL 32303                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Secretary of State/Authority to do Business
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 18 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                    Case 20-10314-BLS                          Doc 7           Filed 03/12/20               Page 48 of 93

 Debtor       Consumer Source Holdings LLC                                                                    Case number (if known)   20-10314
              Name

 2.71     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Franklin County Area Tax Bureau                            Check all that apply.
          443 Stanley Ave                                               Contingent
          Chambersburg, PA 17201-3600                                   Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Withholding
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.72     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Georgia Dept of Labor                                      Check all that apply.
          148 International Blvd                                        Contingent
          NE Sussex Place                                               Unliquidated
          Atlanta, GA 30303-1715
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Withholding
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.73     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Idaho State Tax Commission                                 Check all that apply.
          800 Park Plaza IV                                             Contingent
          P O Box 36                                                    Unliquidated
          Boise, ID 83722-2301
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Withholding
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.74     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Illinois Department of Revenue                             Check all that apply.
          101 W Jefferson Street                                        Contingent
          Springfield, IL 62708                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Withholding
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 19 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                    Case 20-10314-BLS                          Doc 7           Filed 03/12/20               Page 49 of 93

 Debtor       Consumer Source Holdings LLC                                                                    Case number (if known)   20-10314
              Name

 2.75     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Illinois Department of Revenue                             Check all that apply.
          Retailers Occupation Tax                                      Contingent
          Springfield, IL 62796-0001                                    Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Sales/Use Taxes

          Last 4 digits of account number 4436                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.76     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Illinois Department of Revenue                             Check all that apply.
          P.O. Box 19013                                                Contingent
          Springfield, IL 62794-9013                                    Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Sales/Use Taxes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.77     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Illinois Secretary of State                                Check all that apply.
          213 State Capitol                                             Contingent
          Springfield, IL 62756                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Secretary of State/Authority to do Business
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.78     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Income Tax Division                                        Check all that apply.
          4343 Cooper Road                                              Contingent
          Blue Ash, OH 45242-5699                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Withholding
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 20 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                    Case 20-10314-BLS                          Doc 7           Filed 03/12/20               Page 50 of 93

 Debtor       Consumer Source Holdings LLC                                                                    Case number (if known)   20-10314
              Name

 2.79     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Indiana Department of Revenue                              Check all that apply.
          Indiana Department of Revenue                                 Contingent
          Re: Sales & Use Tax                                           Unliquidated
          P.O. Box 7218
          Indianapolis, IN 46207-7218                                   Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Sales/Use Taxes

          Last 4 digits of account number 3003                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.80     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Indiana Dept of Revenue                                    Check all that apply.
          Withholding Tax Section -Logan                                Contingent
          Bldg                                                          Unliquidated
          5150 Decatur Blvd
          Indianapolis, IN 46241                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Withholding
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.81     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Indiana Secretary of State                                 Check all that apply.
          200 W Washington Street, #201                                 Contingent
          Indianapolis, IN 46204                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Secretary of State/Authority to do Business
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.82     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Iowa Department of Revenue                                 Check all that apply.
          Sales/Use Tax Processing                                      Contingent
          P.O. Box 10412                                                Unliquidated
          Des Moines, IA 50306-0412
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Sales/Use Taxes

          Last 4 digits of account number 3601                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 21 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                    Case 20-10314-BLS                          Doc 7           Filed 03/12/20               Page 51 of 93

 Debtor       Consumer Source Holdings LLC                                                                    Case number (if known)   20-10314
              Name

 2.83     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Jordan Tax Service Inc                                     Check all that apply.
          102 Rahway DR                                                 Contingent
          McMurray, PA 15317-3349                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Withholding
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.84     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Kansas City                                                Check all that apply.
          Finance Dept., Revenue Division                               Contingent
          414 E 12th Street                                             Unliquidated
          Kansas City, MO 64106
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     City Withholding
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.85     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Kansas Department of Revenue                               Check all that apply.
          Kansas Department of Revenue                                  Contingent
          PO Box 3506                                                   Unliquidated
          Topeka, KS 66601-3506
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Sales/Use Taxes

          Last 4 digits of account number 0F01                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.86     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Kansas Department of Revenue                               Check all that apply.
          Div of Taxation                                               Contingent
          915 SW Harrison ST., 3rd Floor                                Unliquidated
          Docking State Office Building
          Topeka, KS 66625-0001                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Withholding
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 22 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                    Case 20-10314-BLS                          Doc 7           Filed 03/12/20               Page 52 of 93

 Debtor       Consumer Source Holdings LLC                                                                    Case number (if known)   20-10314
              Name

 2.87     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Kansas Secretary of State                                  Check all that apply.
          Memorial Hall, First Floor                                    Contingent
          120 S.W. 10th Ave.                                            Unliquidated
          Topeka, KS 66612-1594
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Secretary of State/Authority to do Business
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.88     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Kenton County Fiscal Court                                 Check all that apply.
          Kenton County, Fiscal Court                                   Contingent
          PO Box 706237                                                 Unliquidated
          Cincinnati, OH 45270
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Income Taxes

          Last 4 digits of account number 8500                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.89     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Kenton County Fiscal Court                                 Check all that apply.
          Kenton County, Fiscal Court                                   Contingent
          PO Box 792                                                    Unliquidated
          Covington, KY 41012
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Income Taxes

          Last 4 digits of account number 8500                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.90     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Kenton County Fiscal Court                                 Check all that apply.
          303 Court Street                                              Contingent
          Room 311                                                      Unliquidated
          Covington, KY 41011
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Withholding
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 23 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                    Case 20-10314-BLS                          Doc 7           Filed 03/12/20               Page 53 of 93

 Debtor       Consumer Source Holdings LLC                                                                    Case number (if known)   20-10314
              Name

 2.91     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Kenton County Fiscal Court                                 Check all that apply.
          (Erlanger)                                                    Contingent
          P O Box 706237                                                Unliquidated
          Cincinnati, OH 45270
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Withholding
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.92     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Kenton County Fiscal Court                                 Check all that apply.
          (Fort Wright)                                                 Contingent
          P O Box 706237                                                Unliquidated
          Cincinnati, OH 45270
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Withholding
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.93     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Kenton County Fiscal Court                                 Check all that apply.
          (Kenton City)                                                 Contingent
          P O Box 706237                                                Unliquidated
          Cincinnati, OH 45270
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Withholding
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.94     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Kentucky Department of Revenue                             Check all that apply.
          Division of Sales and Use Tax,                                Contingent
          Station 6                                                     Unliquidated
          PO Box 181
          Frankfort, KY 40602-0181                                      Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Sales/Use Taxes

          Last 4 digits of account number 8901                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 24 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                    Case 20-10314-BLS                          Doc 7           Filed 03/12/20               Page 54 of 93

 Debtor       Consumer Source Holdings LLC                                                                    Case number (if known)   20-10314
              Name

 2.95     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Kentucky Revenue Cabinet                                   Check all that apply.
          Tax Policy Section                                            Contingent
          Capital Annex Building                                        Unliquidated
          Frankfort, KY
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Withholding
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.96     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Kentucky Secretary of State                                Check all that apply.
          700 Capital Avenue Suite 152                                  Contingent
          State Capitol                                                 Unliquidated
          Frankfort, KY 40601
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Secretary of State/Authority to do Business
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.97     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Keystone Collections Group                                 Check all that apply.
          Keystone Collections Group                                    Contingent
          546 Wendel RD                                                 Unliquidated
          Irwin, PA 15642-4582
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Local Services Tax
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.98     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Keystone Collections Group                                 Check all that apply.
          Keystone Collections Group                                    Contingent
          546 Wendel RD                                                 Unliquidated
          Irwin, PA 15642-4582
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Local Services Tax
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 25 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                    Case 20-10314-BLS                          Doc 7           Filed 03/12/20               Page 55 of 93

 Debtor       Consumer Source Holdings LLC                                                                    Case number (if known)   20-10314
              Name

 2.99     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Keystone Collections Group                                 Check all that apply.
          Keystone Collections Group                                    Contingent
          546 Wendel RD                                                 Unliquidated
          Irwin, PA 15642-4582
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Local Services Tax
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.100    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Keystone Collections Group                                 Check all that apply.
          Keystone Collections Group                                    Contingent
          546 Wendel RD                                                 Unliquidated
          Irwin, PA 15642-4582
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Local Services Tax
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.101    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Keystone Collections Group                                 Check all that apply.
          Keystone Collections Group                                    Contingent
          546 Wendel RD                                                 Unliquidated
          Irwin, PA 15642-4582
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Occupational
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.102    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Keystone Collections Group                                 Check all that apply.
          Keystone Collections Group                                    Contingent
          546 Wendel RD                                                 Unliquidated
          Irwin, PA 15642-4582
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Withholding
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 26 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                    Case 20-10314-BLS                          Doc 7           Filed 03/12/20               Page 56 of 93

 Debtor       Consumer Source Holdings LLC                                                                    Case number (if known)   20-10314
              Name

 2.103    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Keystone Collections Group                                 Check all that apply.
          Keystone Collections Group                                    Contingent
          546 Wendel RD                                                 Unliquidated
          Irwin, PA 15642-4582
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Withholding
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.104    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Keystone Collections Group                                 Check all that apply.
          Keystone Collections Group                                    Contingent
          546 Wendel RD                                                 Unliquidated
          Irwin, PA 15642-4582
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Withholding
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.105    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Keystone Collections Group                                 Check all that apply.
          Keystone Collections Group                                    Contingent
          546 Wendel RD                                                 Unliquidated
          Irwin, PA 15642-4582
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Withholding
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.106    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Keystone Collections Group                                 Check all that apply.
          Keystone Collections Group                                    Contingent
          546 Wendel RD                                                 Unliquidated
          Irwin, PA 15642-4582
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Withholding
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 27 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                    Case 20-10314-BLS                          Doc 7           Filed 03/12/20               Page 57 of 93

 Debtor       Consumer Source Holdings LLC                                                                    Case number (if known)   20-10314
              Name

 2.107    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Keystone Collections Group                                 Check all that apply.
          Keystone Collections Group                                    Contingent
          546 Wendel RD                                                 Unliquidated
          Irwin, PA 15642-4582
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Withholding
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.108    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Keystone Collections Group                                 Check all that apply.
          546 Wendel RD                                                 Contingent
          Irwin, PA 15642-4582                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Withholding
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.109    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Keystone Collections Group                                 Check all that apply.
          Keystone Collections Group                                    Contingent
          546 Wendel RD                                                 Unliquidated
          Irwin, PA 15642-4582
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Withholding
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.110    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Louisiana Dept of Revenue and                              Check all that apply.
          Taxation                                                      Contingent
          330 Ardenwood                                                 Unliquidated
          P O Box 201
          Baton Rouge, LA 70821-0201                                    Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Withholding
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 28 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                    Case 20-10314-BLS                          Doc 7           Filed 03/12/20               Page 58 of 93

 Debtor       Consumer Source Holdings LLC                                                                    Case number (if known)   20-10314
              Name

 2.111    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Louisiana Secretary of State                               Check all that apply.
          PO Box 94125                                                  Contingent
          Baton Rouge, LA 70804-9125                                    Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Secretary of State/Authority to do Business
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.112    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Louisville / Jefferson                                     Check all that apply.
          Revenue Commission                                            Contingent
          Louisville Withholding                                        Unliquidated
          617 W Jefferson St Suite 2
          Louisville, KY 40202-2767                                     Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Withholding
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.113    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Louisville / Jefferson                                     Check all that apply.
          Revenue Commission                                            Contingent
          Jefferson County Withholding                                  Unliquidated
          617 W Jefferson St. Suite 2
          Louisville, KY 40202-2767                                     Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Withholding
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.114    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Louisville / Jefferson Revenue                             Check all that apply.
          Commission, Jefferson County                                  Contingent
          School                                                        Unliquidated
          District Withholding
          617 W Jefferson St. Suite 2                                   Disputed
          Louisville, KY 40202-2767
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Withholding
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 29 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                    Case 20-10314-BLS                          Doc 7           Filed 03/12/20               Page 59 of 93

 Debtor       Consumer Source Holdings LLC                                                                    Case number (if known)   20-10314
              Name

 2.115    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Lower Moreland TWP                                         Check all that apply.
          Berkheimer Associates                                         Contingent
          P O Box 25132                                                 Unliquidated
          Lehigh Valley, PA 18002
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Withholding
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.116    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Madison County Sales Tax                                   Check all that apply.
          Department                                                    Contingent
          Madison County Sales Tax                                      Unliquidated
          Department
          100 Northside Square                                          Disputed
          Huntsville, AL 35801
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Sales/Use Taxes

          Last 4 digits of account number 8150                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.117    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Maine Department of Revenue                                Check all that apply.
          510 Commerce DR                                               Contingent
          Augusta, ME 04330                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Withholding
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.118    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Maryland Department of                                     Check all that apply.
          Assessments                                                   Contingent
          and Taxation                                                  Unliquidated
          301 W Preston St.
          Baltimore, MD 21201                                           Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Property Taxes

          Last 4 digits of account number 4546                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 30 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                    Case 20-10314-BLS                          Doc 7           Filed 03/12/20               Page 60 of 93

 Debtor       Consumer Source Holdings LLC                                                                    Case number (if known)   20-10314
              Name

 2.119    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown      Unknown
          Maryland Revenue Administration                            Check all that apply.
          Division                                                      Contingent
          State Income Tax Building                                     Unliquidated
          100 Carroll Street
          Annapolis, MD 21411                                           Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Withholding
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.120    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown      Unknown
          Maryland Secretary of State                                Check all that apply.
          16 Francis St # 1,                                            Contingent
          Annapolis, MD 21401                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Secretary of State/Authority to do Business
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.121    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                            $31.49    $31.49
          Massachusetts Department of                                Check all that apply.
          Revenue                                                       Contingent
          Massachusetts Department of                                   Unliquidated
          Revenue
          P.O. Box 419257                                               Disputed
          Boston, MA 02241-9257
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Sales/Use Taxes

          Last 4 digits of account number 1006                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.122    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown      Unknown
          Massachusetts Department of                                Check all that apply.
          Revenue                                                       Contingent
          200 Arlington St                                              Unliquidated
          Chelsea, MA 02150
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Withholding
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 31 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                    Case 20-10314-BLS                          Doc 7           Filed 03/12/20               Page 61 of 93

 Debtor       Consumer Source Holdings LLC                                                                    Case number (if known)   20-10314
              Name

 2.123    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Michigan Department of Labor &                             Check all that apply.
          Economic                                                      Contingent
          Growth, Department of Licensing                               Unliquidated
          and
          Regulatory Affairs, LARA,                                     Disputed
          Corporations Division, P.O. Box
          30054
          Lansing, MI 48909
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Secretary of State/Authority to do Business
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.124    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Michigan Department of Treasury                            Check all that apply.
          Treasury Building                                             Contingent
          430 W Allegan                                                 Unliquidated
          Lansing, MI 48933
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Withholding
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.125    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Minnesota Department of                                    Check all that apply.
          Economic Securit                                              Contingent
          390 North Robert Street                                       Unliquidated
          Saint Paul, MN 55101
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Withholding
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.126    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Minnesota Department of Revenue                            Check all that apply.
          MW 5555 P O Box 66117                                         Contingent
          10 River Park Plaza                                           Unliquidated
          Saint Paul, MN 55166-0005
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Withholding
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 32 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                    Case 20-10314-BLS                          Doc 7           Filed 03/12/20               Page 62 of 93

 Debtor       Consumer Source Holdings LLC                                                                    Case number (if known)   20-10314
              Name

 2.127    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Minnesota Department of Revenue                            Check all that apply.
          Minnesota Department of Revenue                               Contingent
          Mail Station 6330                                             Unliquidated
          600 N. Robert Street
          St. Paul, MN 55146-6330                                       Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Sales/Use Taxes

          Last 4 digits of account number 9892                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.128    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Minnesota Secretary of State                               Check all that apply.
          60 Empire Dr #100                                             Contingent
          St Paul, MN 55103                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Secretary of State/Authority to do Business
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.129    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Mississippi Department of                                  Check all that apply.
          Revenue                                                       Contingent
          Mississippi Department of                                     Unliquidated
          Revenue
          P.O. Box 960                                                  Disputed
          Jackson, MS 39205-0960
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Sales/Use Taxes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.130    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Mississippi Secretary of State                             Check all that apply.
          125 South Congress Street                                     Contingent
          Jackson, MS 39202                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Secretary of State/Authority to do Business
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 33 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                    Case 20-10314-BLS                          Doc 7           Filed 03/12/20               Page 63 of 93

 Debtor       Consumer Source Holdings LLC                                                                    Case number (if known)   20-10314
              Name

 2.131    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Mississippi State Tax Commission                           Check all that apply.
          Income Tax Division                                           Contingent
          P O Box 1033                                                  Unliquidated
          Jackson, MS 39205
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Withholding
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.132    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Missouri Department of Revenue                             Check all that apply.
          Missouri Department of Revenue,                               Contingent
          Taxation                                                      Unliquidated
          PO Box 840
          Jefferson City, MO 65105-0840                                 Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Sales/Use Taxes

          Last 4 digits of account number 7130                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.133    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Missouri Department of Revenue                             Check all that apply.
          Withholding Tax Section                                       Contingent
          Truman State Office Building                                  Unliquidated
          Jefferson City, MO 65105-3333
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Withholding
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.134    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Missouri Secretary of State,                               Check all that apply.
          Corporation                                                   Contingent
          PO Box 778                                                    Unliquidated
          Jefferson, MO 65102
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Secretary of State/Authority to do Business
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 34 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                    Case 20-10314-BLS                          Doc 7           Filed 03/12/20               Page 64 of 93

 Debtor       Consumer Source Holdings LLC                                                                    Case number (if known)   20-10314
              Name

 2.135    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Montana Secretary of State                                 Check all that apply.
          Montana Capitol Building, Rm 260                              Contingent
          P.O. Box 202801                                               Unliquidated
          Helena, MT 59620-2801
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Secretary of State/Authority to do Business
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.136    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Nebraska Department of Revenue                             Check all that apply.
          Nebraska Department of Revenue                                Contingent
          P.O. Box 98923                                                Unliquidated
          Lincoln, NE 68509-8923
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Sales/Use Taxes

          Last 4 digits of account number 8271                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.137    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Nebraska Department of Revenue                             Check all that apply.
          State Office Building                                         Contingent
          P O Box 94818                                                 Unliquidated
          Lincoln, NE 68509-4818
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Withholding
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.138    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Nebraska Secretary of State                                Check all that apply.
          P.O. Box 94608                                                Contingent
          Lincoln, NE 68509-4608                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Secretary of State/Authority to do Business
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 35 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                    Case 20-10314-BLS                          Doc 7           Filed 03/12/20               Page 65 of 93

 Debtor       Consumer Source Holdings LLC                                                                    Case number (if known)   20-10314
              Name

 2.139    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Nevada Department of Taxation                              Check all that apply.
          Attention: Commerce Tax                                       Contingent
          Remittance                                                    Unliquidated
          PO Box 51180
          Los Angeles, CA 90051-5480                                    Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Franchise Taxes

          Last 4 digits of account number 2023                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.140    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Nevada Secretary of State                                  Check all that apply.
          Nevada State Capitol Building                                 Contingent
          101 North Carson Street, Suite 3                              Unliquidated
          Carson, NV 89701
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Secretary of State/Authority to do Business
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.141    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          New Hampshire Secretary of State                           Check all that apply.
          Corporations Divisions                                        Contingent
          107 North Main Street                                         Unliquidated
          Concord, NH 03301-4989
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Secretary of State/Authority to do Business
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.142    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          New Jersey Dept of Treasury                                Check all that apply.
          Division of Taxation                                          Contingent
          50 Barrack ST CN 240                                          Unliquidated
          Trenton, NJ 08646
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Withholding
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 36 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                    Case 20-10314-BLS                          Doc 7           Filed 03/12/20               Page 66 of 93

 Debtor       Consumer Source Holdings LLC                                                                    Case number (if known)   20-10314
              Name

 2.143    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          New Jersey Division of Revenue                             Check all that apply.
          PO Box 308                                                    Contingent
          Trenton, NJ 08625                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Secretary of State/Authority to do Business
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.144    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          New Jersey Division of Taxation                            Check all that apply.
          New Jersey Division of Taxation                               Contingent
          P.O. Box 999                                                  Unliquidated
          Trenton, NJ 08646-0999
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Sales/Use Taxes

          Last 4 digits of account number 0000                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.145    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          New Mexico Corporations Division                           Check all that apply.
          325 Don Gaspar Suite 300                                      Contingent
          Santa, NM 87501                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Secretary of State/Authority to do Business
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.146    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          New Mexico Department of                                   Check all that apply.
          Workforce Solutions                                           Contingent
          P O Box 1928                                                  Unliquidated
          Albuquerque, NM 87103
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Withholding
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 37 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                    Case 20-10314-BLS                          Doc 7           Filed 03/12/20               Page 67 of 93

 Debtor       Consumer Source Holdings LLC                                                                    Case number (if known)   20-10314
              Name

 2.147    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,843.37    $1,843.37
          New Mexico Taxation and                                    Check all that apply.
          Revenue Department                                            Contingent
          PO Box 25128                                                  Unliquidated
          Santa Fe, NM 87504-5128
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Sales/Use Taxes

          Last 4 digits of account number 5009                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.148    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown      Unknown
          New York Department of State                               Check all that apply.
          Division of Corporations                                      Contingent
          One Commerce Plaza                                            Unliquidated
          99 Washington Ave
          Albany, NY 12231                                              Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Secretary of State/Authority to do Business
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.149    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,248.73    $2,248.73
          New York State Sales Tax                                   Check all that apply.
          NYS Sales Tax Processing                                      Contingent
          PO Box 15168                                                  Unliquidated
          Albany, NY 12212-5168
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Sales/Use Taxes

          Last 4 digits of account number 8150                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.150    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown      Unknown
          North Carolina Department of                               Check all that apply.
          Revenue                                                       Contingent
          North Carolina Department of                                  Unliquidated
          Revenue
          PO Box 25000                                                  Disputed
          Raleigh, NC 27640-0640
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Sales/Use Taxes

          Last 4 digits of account number 0957                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 38 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                    Case 20-10314-BLS                          Doc 7           Filed 03/12/20               Page 68 of 93

 Debtor       Consumer Source Holdings LLC                                                                    Case number (if known)   20-10314
              Name

 2.151    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          North Carolina Department of                               Check all that apply.
          Revenue                                                       Contingent
          P O Box 25000                                                 Unliquidated
          Raleigh, NC 27640-0045
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Withholding
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.152    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          North Carolina Secretary of State                          Check all that apply.
          PO Box 29622                                                  Contingent
          Raleigh, NC 27626-0622                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Secretary of State/Authority to do Business
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.153    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          North Dakota State Tax                                     Check all that apply.
          Commission                                                    Contingent
          State Capitol                                                 Unliquidated
          Bismarck, ND 58505
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Withholding
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.154    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          NYS Employment Taxes                                       Check all that apply.
          P O Box 4119                                                  Contingent
          Binghamton, NY 13902-4119                                     Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Withholding
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 39 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                    Case 20-10314-BLS                          Doc 7           Filed 03/12/20               Page 69 of 93

 Debtor       Consumer Source Holdings LLC                                                                    Case number (if known)   20-10314
              Name

 2.155    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Office of Georgia Secretary of                             Check all that apply.
          State                                                         Contingent
          214 State Capitol                                             Unliquidated
          Atlanta, GA 30334
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Secretary of State/Authority to do Business
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.156    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Office of the Secretary of                                 Check all that apply.
          State of Wisconsin                                            Contingent
          B41W State Capitol                                            Unliquidated
          Madison, WI 53703
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Secretary of State/Authority to do Business
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.157    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Office of the Secretary of State                           Check all that apply.
          1700 W Washington St Fl 7                                     Contingent
          Phoenix, AZ 85007-2808                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Secretary of State/Authority to do Business
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.158    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Office of the Secretary of State                           Check all that apply.
          PO Box 83720                                                  Contingent
          Boise, ID 83720-0080                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Secretary of State/Authority to do Business
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 40 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                    Case 20-10314-BLS                          Doc 7           Filed 03/12/20               Page 70 of 93

 Debtor       Consumer Source Holdings LLC                                                                    Case number (if known)   20-10314
              Name

 2.159    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown      Unknown
          Office of the Secretary of State                           Check all that apply.
          Iowa State Capitol, 1007 E Grand                              Contingent
          Ave #10                                                       Unliquidated
          Des Moines, IA 50319
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Secretary of State/Authority to do Business
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.160    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown      Unknown
          Ohio Business Tax Division                                 Check all that apply.
          Business Tax Division                                         Contingent
          Attention: Steve Russell                                      Unliquidated
          4485 Northland Ridge Blvd.
          Columbus, OH 43229                                            Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Sales Tax

          Last 4 digits of account number 0467                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.161    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown      Unknown
          Ohio Business Tax Division                                 Check all that apply.
          Business Tax Division                                         Contingent
          Attention: Steve Russell                                      Unliquidated
          4485 Northland Ridge Blvd.
          Columbus, OH 43229                                            Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Use Tax

          Last 4 digits of account number 7750                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.162    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $365.73    $365.73
          Ohio Department of Taxation                                Check all that apply.
          Attention: Business Compliance                                Contingent
          Division                                                      Unliquidated
          P.O. Box 2678
          Columbus, OH 43216-2678                                       Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Sales Tax

          Last 4 digits of account number 0467                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 41 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                    Case 20-10314-BLS                          Doc 7           Filed 03/12/20               Page 71 of 93

 Debtor       Consumer Source Holdings LLC                                                                    Case number (if known)   20-10314
              Name

 2.163    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Ohio Department of Taxation                                Check all that apply.
          Attention: Business Compliance                                Contingent
          Division                                                      Unliquidated
          P.O. Box 2678
          Columbus, OH 43216-2678                                       Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Use Tax

          Last 4 digits of account number 7750                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.164    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Ohio Department of Taxation                                Check all that apply.
          Ohio Department of Taxation                                   Contingent
          PO Box 16560                                                  Unliquidated
          Columbus, OH 43216-6560
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Use Tax

          Last 4 digits of account number 7750                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.165    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Ohio Department of Taxation                                Check all that apply.
          Income Tax Division                                           Contingent
          P O Box 2476                                                  Unliquidated
          Columbus, OH 43266-0076
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Withholding
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.166    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Ohio School District                                       Check all that apply.
          Department of Taxation                                        Contingent
          P O Box 182388                                                Unliquidated
          Columbus, OH 43218-2388
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Payroll Tax
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 42 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                    Case 20-10314-BLS                          Doc 7           Filed 03/12/20               Page 72 of 93

 Debtor       Consumer Source Holdings LLC                                                                    Case number (if known)   20-10314
              Name

 2.167    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Ohio Secretary of State                                    Check all that apply.
          22 N 4th St                                                   Contingent
          Columbus, OH 43215                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Secretary of State/Authority to do Business
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.168    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Oklahoma Secretary of State                                Check all that apply.
          421 NW 13th St, Suite 210                                     Contingent
          Oklahoma, OK 73103                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Secretary of State/Authority to do Business
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.169    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Oklahoma Tax Commission                                    Check all that apply.
          Oklahoma Tax Commission                                       Contingent
          P.O. Box 26850                                                Unliquidated
          Oklahoma City, OK 73126-0850
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Sales/Use Taxes

          Last 4 digits of account number 7503                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.170    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Oklahoma Tax Commission                                    Check all that apply.
          Withholding Tax Division                                      Contingent
          Oklahoma City, OK 73194                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Withholding
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 43 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                    Case 20-10314-BLS                          Doc 7           Filed 03/12/20               Page 73 of 93

 Debtor       Consumer Source Holdings LLC                                                                    Case number (if known)   20-10314
              Name

 2.171    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Oregon Dept of Revenue                                     Check all that apply.
          Box 14800                                                     Contingent
          Salem, OR 97309-0920                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Withholding
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.172    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Oregon Office of the Secretary of                          Check all that apply.
          State                                                         Contingent
          Public Service Building, Suite 151                            Unliquidated
          255 Capitol Street NE
          Salem, OR 97310                                               Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Secretary of State/Authority to do Business
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.173    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Pelham County, Alabama                                     Check all that apply.
          City of Pelham                                                Contingent
          P.O. Box 1238                                                 Unliquidated
          Pelham, AL 35124
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Sales/Use Taxes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.174    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Pennslyvania Department of                                 Check all that apply.
          Revenue                                                       Contingent
          Bureau of Accounts Settlement                                 Unliquidated
          Harrisburg, PA 17127
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Withholding
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 44 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                    Case 20-10314-BLS                          Doc 7           Filed 03/12/20               Page 74 of 93

 Debtor       Consumer Source Holdings LLC                                                                    Case number (if known)   20-10314
              Name

 2.175    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,098.85    $2,098.85
          Pennsylvania Department of                                 Check all that apply.
          Revenue                                                       Contingent
          Pennsylvania Department of                                    Unliquidated
          Revenue
          P.O. Box 280905                                               Disputed
          Harrisburg, PA 17128-0905
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Sales/Use Taxes

          Last 4 digits of account number 4673                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.176    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown      Unknown
          Pennsylvania Secretary of State                            Check all that apply.
          Bureau of Corporations and                                    Contingent
          Charitable Organization                                       Unliquidated
          401 North Street
          Harrisburg, PA 17120                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Secretary of State/Authority to do Business
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.177    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown      Unknown
          Philadelphia Dept of Revenue                               Check all that apply.
          Mini Svc - Concourse Level                                    Contingent
          1401 JFK Blvd, Incoming Mail                                  Unliquidated
          Philadelphia, PA 19102
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Withholding
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.178    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown      Unknown
          Regional Income Tax Agency                                 Check all that apply.
          Gahanna City                                                  Contingent
          10107 Brecksville RD                                          Unliquidated
          Brecksville, OH 44141-0800
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     City Withholding
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 45 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                    Case 20-10314-BLS                          Doc 7           Filed 03/12/20               Page 75 of 93

 Debtor       Consumer Source Holdings LLC                                                                    Case number (if known)   20-10314
              Name

 2.179    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Regional Income Tax Agency                                 Check all that apply.
          Haskin Village                                                Contingent
          10107 Brecksville RD                                          Unliquidated
          Brecksville, OH 44141-0800
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     City Withholding
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.180    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Regional Income Tax Agency                                 Check all that apply.
          Solon City                                                    Contingent
          10107 Brecksville RD                                          Unliquidated
          Brecksville, OH 44141-0800
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     City Withholding
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.181    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Regional Income Tax Agency                                 Check all that apply.
          Upper Arlington City                                          Contingent
          10107 Brecksville RD                                          Unliquidated
          Brecksville, OH 44141-0800
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     City Withholding
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.182    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Rhode Island Division of Taxation                          Check all that apply.
          State of Rhode Island and                                     Contingent
          Providence Pla                                                Unliquidated
          Division of Taxation - Dept #300
          PO Box 9706                                                   Disputed
          Providence, RI 02940-9706
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Sales/Use Taxes

          Last 4 digits of account number 8150                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 46 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                    Case 20-10314-BLS                          Doc 7           Filed 03/12/20               Page 76 of 93

 Debtor       Consumer Source Holdings LLC                                                                    Case number (if known)   20-10314
              Name

 2.183    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Rhode Island Division of Taxation                          Check all that apply.
          One Capitol Hill                                              Contingent
          Providence, RI 02908                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Withholding
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.184    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Rhode Island Secretary of State                            Check all that apply.
          148 W River St                                                Contingent
          Providence, RI 02904                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Secretary of State/Authority to do Business
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.185    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Santa Rosa County Tax Collector                            Check all that apply.
          Santa Rosa County Tax Collector                               Contingent
          6495 Caroline Street, Ste E                                   Unliquidated
          Milton, FL 32570
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Government Fees

          Last 4 digits of account number 8796                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.186    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Secretary of State                                         Check all that apply.
          148 State House Station                                       Contingent
          Augusta, ME 04333-0148                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Secretary of State/Authority to do Business
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 47 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                    Case 20-10314-BLS                          Doc 7           Filed 03/12/20               Page 77 of 93

 Debtor       Consumer Source Holdings LLC                                                                    Case number (if known)   20-10314
              Name

 2.187    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Secretary of State                                         Check all that apply.
          State of North Dakota                                         Contingent
          600 E Boulevard Avenue Dept 108                               Unliquidated
          Bismarck, ND 58505-0500
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Secretary of State/Authority to do Business
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.188    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Secretary of the Commonwealth of                           Check all that apply.
          Massachusetts, Corporations                                   Contingent
          Division                                                      Unliquidated
          McCormack Building
          One Ashburton Place, 17th floor                               Disputed
          Boston, MA 02108
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Secretary of State/Authority to do Business
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.189    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Shelby County, Alabama                                     Check all that apply.
          Shelby County, Alabama                                        Contingent
          200 West College Street Room                                  Unliquidated
          115
          Columbiana, AL 35051                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Sales/Use Taxes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.190    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          South Carolina Department of                               Check all that apply.
          Revenue and Taxation                                          Contingent
          Income Tax Division                                           Unliquidated
          P O Box 125
          Columbia, SC 29214                                            Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Withholding
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 48 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                    Case 20-10314-BLS                          Doc 7           Filed 03/12/20               Page 78 of 93

 Debtor       Consumer Source Holdings LLC                                                                    Case number (if known)   20-10314
              Name

 2.191    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $116.44    $116.44
          South Carolina Department of                               Check all that apply.
          Revenue                                                       Contingent
          SC Department of Revenue                                      Unliquidated
          PO Box 100193
          Columbia, SC 29202                                            Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Sales/Use Taxes

          Last 4 digits of account number 2535                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.192    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown      Unknown
          South Carolina Secretary of State                          Check all that apply.
          1205 Pendleton Street                                         Contingent
          Columbia, SC 29201                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Secretary of State/Authority to do Business
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.193    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown      Unknown
          South Dakota Department of                                 Check all that apply.
          Revenue                                                       Contingent
          Secretary of Revenue                                          Unliquidated
          Business Tax Division
          445 East Capitol Avenue                                       Disputed
          Pierre, SD 57501
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Sales/Use Taxes

          Last 4 digits of account number 8150                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.194    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown      Unknown
          South Dakota Secretary of State                            Check all that apply.
          500 East Capitol Avenue, Ste 204                              Contingent
          Pierre, SD 57501-5070                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Secretary of State/Authority to do Business
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 49 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                    Case 20-10314-BLS                          Doc 7           Filed 03/12/20               Page 79 of 93

 Debtor       Consumer Source Holdings LLC                                                                    Case number (if known)   20-10314
              Name

 2.195    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          State of California Board of                               Check all that apply.
          Equalizatio                                                   Contingent
          State of California                                           Unliquidated
          Board of Equalization
          PO Box 942879                                                 Disputed
          Sacramento, CA 94279-7071
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Sales/Use Taxes

          Last 4 digits of account number 3804                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.196    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          State of California Board of                               Check all that apply.
          Equalizatio                                                   Contingent
          State of California                                           Unliquidated
          Board of Equalization
          PO Box 942879                                                 Disputed
          Sacramento, CA 94279-7071
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Sales/Use Taxes

          Last 4 digits of account number 1362                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.197    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          State of Georgia, Department of                            Check all that apply.
          Revenue                                                       Contingent
          Department of Revenue                                         Unliquidated
          PO Box 105408
          Atlanta, GA 30348-5408                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Sales/Use Taxes

          Last 4 digits of account number 3248                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.198    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          State of Michigan                                          Check all that apply.
          Michigan Department of Treasury                               Contingent
          PO Box 30324                                                  Unliquidated
          Lansing, MI 48909-7824
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Sales/Use Taxes

          Last 4 digits of account number 8150                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 50 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                    Case 20-10314-BLS                          Doc 7           Filed 03/12/20               Page 80 of 93

 Debtor       Consumer Source Holdings LLC                                                                    Case number (if known)   20-10314
              Name

 2.199    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          State of Mississippi                                       Check all that apply.
          State of Mississippi                                          Contingent
          P.O. Box 22808                                                Unliquidated
          Jackson, MS 39225-2808
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Sales/Use Taxes

          Last 4 digits of account number 8150                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.200    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          State of Nevada                                            Check all that apply.
          State of Nevada Sales/Use                                     Contingent
          PO Box 7165                                                   Unliquidated
          San Francisco, CA 94120-7165
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Sales/Use Taxes

          Last 4 digits of account number 2023                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.201    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          State of Nevada, Department of                             Check all that apply.
          Taxation                                                      Contingent
          State of Nevada, Department of                                Unliquidated
          Taxation
          1550 College Parkway, Suite 115                               Disputed
          Carson City, NV 89706
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Sales/Use Taxes

          Last 4 digits of account number 2023                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.202    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Tax Collector                                              Check all that apply.
          1528 Newton Ransom Blvd                                       Contingent
          Clarks Summit, PA 18411                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Local Services Tax
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 51 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                    Case 20-10314-BLS                          Doc 7           Filed 03/12/20               Page 81 of 93

 Debtor       Consumer Source Holdings LLC                                                                    Case number (if known)   20-10314
              Name

 2.203    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $199.14    $199.14
          Tennessee Department of Revenue                            Check all that apply.
          Andrew Jackson State Office                                   Contingent
          Building                                                      Unliquidated
          500 Deaderick Street
          Nashville, TN 37242                                           Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Sales/Use Taxes

          Last 4 digits of account number 2SLC                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.204    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown      Unknown
          Tennessee Department of State                              Check all that apply.
          312 Rosa L. Parks Avenue, 6th                                 Contingent
          Floor                                                         Unliquidated
          Nashville, TN 37243-1102
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Secretary of State/Authority to do Business
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.205    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,596.07    $1,596.07
          Texas Comptroller of Public                                Check all that apply.
          Accounts                                                      Contingent
          Comptroller of Public Accounts                                Unliquidated
          PO Box 149355
          Austin, TX 78714-9355                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Sales/Use Taxes

          Last 4 digits of account number 1504                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.206    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown      Unknown
          Texas Secretary of State                                   Check all that apply.
          PO Box 13697                                                  Contingent
          Austin, TX 78711                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Secretary of State/Authority to do Business
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 52 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                    Case 20-10314-BLS                          Doc 7           Filed 03/12/20               Page 82 of 93

 Debtor       Consumer Source Holdings LLC                                                                    Case number (if known)   20-10314
              Name

 2.207    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Township of Lower Merion,                                  Check all that apply.
          Pennsylvania                                                  Contingent
          75 East Lancaster Avenue                                      Unliquidated
          Ardmore, PA 19003-2375
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Government Fees

          Last 4 digits of account number 2590                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.208    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Treasurer, Township of                                     Check all that apply.
          Lower Merion Pennsylvania                                     Contingent
          LST Tax Collector                                             Unliquidated
          75 E. Lancaster Ave
          Ardmore, PA 19003-2376                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Income Taxes

          Last 4 digits of account number 2590                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.209    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Treasurer, Township of Lower                               Check all that apply.
          Merion                                                        Contingent
          Finance Department                                            Unliquidated
          75 East Lancaster Avenue
          Ardmore, PA 19003-2376                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Privilege / Mercantile & Local Services Tax
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.210    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Tri State Financial Group LLC                              Check all that apply.
          P O Box 38                                                    Contingent
          Bridgeport, PA 19405                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Local Services Tax
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 53 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                    Case 20-10314-BLS                          Doc 7           Filed 03/12/20               Page 83 of 93

 Debtor       Consumer Source Holdings LLC                                                                    Case number (if known)   20-10314
              Name

 2.211    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Utah Department of Commerce                                Check all that apply.
          160 East 300 South                                            Contingent
          Salt Lake, UT 84111                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Secretary of State/Authority to do Business
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.212    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Utah State Tax Commission                                  Check all that apply.
          Utah State Tax Commission                                     Contingent
          210 N 1950 W                                                  Unliquidated
          Salt Lake City, UT 84134-0400
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Sales/Use Taxes

          Last 4 digits of account number 2STC                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.213    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Utah State Tax Commission                                  Check all that apply.
          210 North 1950 West                                           Contingent
          Salt Lake City, UT 84134                                      Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Withholding
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.214    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Virginia Department of Taxation                            Check all that apply.
          Division of Income Tax                                        Contingent
          Withholding                                                   Unliquidated
          P O Box 6-L
          Richmond, VA 23282                                            Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Withholding
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 54 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                    Case 20-10314-BLS                          Doc 7           Filed 03/12/20               Page 84 of 93

 Debtor       Consumer Source Holdings LLC                                                                    Case number (if known)   20-10314
              Name

 2.215    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown      Unknown
          Virginia State Corporation                                 Check all that apply.
          Commission                                                    Contingent
          P.O. Box 1197                                                 Unliquidated
          Richmond, VA 23218
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Secretary of State/Authority to do Business
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.216    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $102.81    $102.81
          Washington D.C. Office of Tax and                          Check all that apply.
          Revenu                                                        Contingent
          Office of Tax and Revenue                                     Unliquidated
          1101 4th Street SW, Suite W270
          Washington, DC 20024                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Sales/Use Taxes

          Last 4 digits of account number 3                          Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.217    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown      Unknown
          Washington Employment Security                             Check all that apply.
          Departmen                                                     Contingent
          Employment Security Building                                  Unliquidated
          212 Maple Park Place
          Olympia, WA 98504                                             Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Withholding
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.218    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown      Unknown
          Washington Secretary of State                              Check all that apply.
          801 Capitol Way S                                             Contingent
          Olympia, WA 98504                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Secretary of State/Authority to do Business
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 55 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                    Case 20-10314-BLS                          Doc 7           Filed 03/12/20               Page 85 of 93

 Debtor       Consumer Source Holdings LLC                                                                    Case number (if known)   20-10314
              Name

 2.219    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,993.17    $1,993.17
          Washington State Department of                             Check all that apply.
          Revenue                                                       Contingent
          Taxpayer Account Administration                               Unliquidated
          P.O. Box 47476
          Olympia, WA 98504-7476                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Sales/Use Taxes

          Last 4 digits of account number 6690                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.220    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown      Unknown
          West Virginia Secretary of State                           Check all that apply.
          Licensing Division                                            Contingent
          1900 Kanawha Blvd. East                                       Unliquidated
          Building 1, Suite 157-K
          Charleston, WV 25305-0770                                     Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Secretary of State/Authority to do Business
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.221    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown      Unknown
          West Virginia State Tax                                    Check all that apply.
          Department                                                    Contingent
          Tax Account Administration                                    Unliquidated
          Division
          P.O. Box 1826                                                 Disputed
          Charleston, WV 25327-1826
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Sales/Use Taxes

          Last 4 digits of account number 8150                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.222    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown      Unknown
          Wisconsin Department of Revenue                            Check all that apply.
          Customer Service Bureau                                       Contingent
          P.O. Box 8949                                                 Unliquidated
          Madison, WI 53708-8949
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Sales/Use Taxes

          Last 4 digits of account number 4303                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 56 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                    Case 20-10314-BLS                          Doc 7           Filed 03/12/20                Page 86 of 93

 Debtor       Consumer Source Holdings LLC                                                                    Case number (if known)          20-10314
              Name

 2.223     Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                       Unknown    Unknown
           Wisconsin Department of Revenue                           Check all that apply.
           P O Box 8902                                                 Contingent
           Madison, WI 53708                                            Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Withholding
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.224     Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                       Unknown    Unknown
           Wyoming Secretary of State                                Check all that apply.
           Herschler Building East                                      Contingent
           122 W. 25th Street, Suite 100                                Unliquidated
           Cheyenne, WY 82002-0020
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Secretary of State/Authority to do Business
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                  Unknown
           Aon Risk Services South, Inc.                                               Contingent
           3550 Lenox Rd. NE, Suite 1700
                                                                                       Unliquidated
           Atlanta, GA 30326
                                                                                       Disputed
           Date(s) debt was incurred
           Last 4 digits of account number                                         Basis for the claim:     Insurance
                                                                                   Is the claim subject to offset?     No       Yes

 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                  Unknown
           AXA XL                                                                      Contingent
           Brookfield Place
                                                                                       Unliquidated
           200 Liberty Street, 22nd Floor
           New York, NY 10281                                                          Disputed

           Date(s) debt was incurred                                               Basis for the claim:     Insurance
           Last 4 digits of account number                                         Is the claim subject to offset?     No       Yes

 3.3       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                  Unknown
           Berkley Professional Liability                                              Contingent
           757 Third Avenue, 10th Floor
                                                                                       Unliquidated
           New York, NY 10017
                                                                                       Disputed
           Date(s) debt was incurred
           Last 4 digits of account number                                         Basis for the claim:     Insurance
                                                                                   Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 57 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
                                    Case 20-10314-BLS                     Doc 7         Filed 03/12/20                 Page 87 of 93

 Debtor       Consumer Source Holdings LLC                                                            Case number (if known)            20-10314
              Name

 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          CAC Specialty                                                         Contingent
          3424 Peachtree Road NE, Suite 2200
                                                                                Unliquidated
          Atlanta, GA 30326
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Insurance
                                                                             Is the claim subject to offset?     No       Yes

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Carlson Lynch Sweet Kilpela & Carpenter                               Contingent
          1133 Penn Avenue, 5thFloor
                                                                                Unliquidated
          Pittsburgh, PA 15222
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Litigation
                                                                             Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Chubb ACE American Insurance Company                                  Contingent
          1133 Avenue of the Americas, 32nd Floor
                                                                                Unliquidated
          New York, NY 10036
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Insurance
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          CNA Atlanta Branch                                                    Contingent
          Glenridge Highlands
                                                                                Unliquidated
          5565 Glenridge Connector NE
          Atlanta, GA 30342                                                     Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Insurance
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Cobbs Allen Capital LLC                                               Contingent
          115 Office Park Dr. Ste 200
                                                                                Unliquidated
          Birmingham, AL 35223
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Insurance
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Dunn, Arnold, Ellwood & Neal, LLP                                     Contingent
          Attn: James A. Dunn
                                                                                Unliquidated
          1717 St James Place, Suite 500
          Houston, TX 77002                                                     Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Litigation
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Junaid Wajid                                                          Contingent
          12259 Mill Run Dr
                                                                                Unliquidated
          Frisco, TX 75035-0148
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Litigation
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 58 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                    Case 20-10314-BLS                     Doc 7         Filed 03/12/20                 Page 88 of 93

 Debtor       Consumer Source Holdings LLC                                                            Case number (if known)            20-10314
              Name

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Mark Flanagan                                                         Contingent
          3800 Maple Ave #800
                                                                                Unliquidated
          Dallas, TX 75219
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Litigation
                                                                             Is the claim subject to offset?     No       Yes

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          National Fire Insurance of Hartford                                   Contingent
          151 N. Franklin Street
                                                                                Unliquidated
          Chicago, IL 60606
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Insurance
                                                                             Is the claim subject to offset?     No       Yes

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          National Union Fire Insurance Co of Pitt                              Contingent
          175 Water Street, 15th Floor
                                                                                Unliquidated
          New York, NY 10038
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Insurance
                                                                             Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Navigators Excess Casualty Division                                   Contingent
          1150 Sanctuary Parkway
                                                                                Unliquidated
          Oak View III, Suite 410
          Alpharetta, GA 30009                                                  Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Insurance
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          The Hanover Insurance Company                                         Contingent
          1000, 165 Abernathy Rd. NE L-1
                                                                                Unliquidated
          Atlanta, GA 30328
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Insurance
                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          The Hanover Insurance Group, Inc.                                     Contingent
          440 Lincoln Street
                                                                                Unliquidated
          Worcester, MA 01653-0002
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Insurance
                                                                             Is the claim subject to offset?     No       Yes

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Walter Smith                                                          Contingent
          5502 N 37th Ave
                                                                                Unliquidated
          Phoenix, AZ 85019
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Workers Comp
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 59 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                    Case 20-10314-BLS                     Doc 7         Filed 03/12/20                  Page 89 of 93

 Debtor       Consumer Source Holdings LLC                                                            Case number (if known)            20-10314
              Name

 3.18      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                    Unknown
           Yolanda Odom                                                         Contingent
           6555 Sugarloaf Pkwy
                                                                                Unliquidated
           No 307-151
           Duluth, GA 30097                                                     Disputed

           Date(s) debt was incurred                                         Basis for the claim:    Workers Comp
           Last 4 digits of account number                                   Is the claim subject to offset?       No     Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the            Last 4 digits of
                                                                                                      related creditor (if any) listed?                  account number, if
                                                                                                                                                         any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                        Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.        $                         12,097.95
 5b. Total claims from Part 2                                                                            5b.   +    $                              0.00

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.        $                              12,097.95




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 60 of 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy
                                    Case 20-10314-BLS                Doc 7     Filed 03/12/20            Page 90 of 93

 Fill in this information to identify the case:

 Debtor name         Consumer Source Holdings LLC

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

 Case number (if known)         20-10314
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.     Does the debtor have any executory contracts or unexpired leases?
          No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                    State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired
                                                                               lease

 2.1       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.2       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.3       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.4       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                    Case 20-10314-BLS                Doc 7     Filed 03/12/20         Page 91 of 93

 Fill in this information to identify the case:

 Debtor name         Consumer Source Holdings LLC

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

 Case number (if known)         20-10314
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      See Attached                                                                                                        D
             Schedule H
                                                                                                                                  E/F
                                                                                                                                 G




Official Form 206H                                                         Schedule H: Your Codebtors                                         Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                              Case 20-10314-BLS                  Doc 7         Filed 03/12/20               Page 92 of 93
                                                                    Schedule H: Codebtors



First Lien Credit Agreement                                                  Second Lien Credit Agreement
Role                             Debtor                                      Role                             Debtor
Borrower                         RentPath, LLC                               Borrower                         RentPath, LLC
Guarantor                        RentPath Holdings, Inc.                     Guarantor                        RentPath Holdings, Inc.
Guarantor                        Consumer Source Holdings, LLC               Guarantor                        Consumer Source Holdings, LLC
Guarantor                        Discover Home Network, LLC                  Guarantor                        Discover Home Network, LLC
Guarantor                        Viva Group Brokerage, Inc.                  Guarantor                        Viva Group Brokerage, Inc.
Guarantor                        Viva Group, LLC                             Guarantor                        Viva Group, LLC
Guarantor                        Live Response Solutions Holdings, LLC       Guarantor                        Live Response Solutions Holdings, LLC
Guarantor                        Live Response Solutions, LLC                Guarantor                        Live Response Solutions, LLC
Guarantor                        Easy Media, LLC                             Guarantor                        Easy Media, LLC
Guarantor                        Electronic Lead Management, Inc.            Guarantor                        Electronic Lead Management, Inc.
Guarantor                        Electronic Lead Management MA, Inc.         Guarantor                        Electronic Lead Management MA, Inc.
Guarantor                        Electronic Lead Management VA, Inc.         Guarantor                        Electronic Lead Management VA, Inc.



Interest Rate Swap ‐ RBC                                                     Interest Rate Swap ‐ Nomura
Role                             Debtor                                      Role                             Debtor
Hedge Counterparty               RentPath, LLC                               Hedge Counterparty               RentPath, LLC
Guarantor                        RentPath Holdings, Inc.                     Guarantor                        RentPath Holdings, Inc.
Guarantor                        Consumer Source Holdings, LLC               Guarantor                        Consumer Source Holdings, LLC
Guarantor                        Discover Home Network, LLC                  Guarantor                        Discover Home Network, LLC
Guarantor                        Viva Group Brokerage, Inc.                  Guarantor                        Viva Group Brokerage, Inc.
Guarantor                        Viva Group, LLC                             Guarantor                        Viva Group, LLC
Guarantor                        Live Response Solutions Holdings, LLC       Guarantor                        Live Response Solutions Holdings, LLC
Guarantor                        Live Response Solutions, LLC                Guarantor                        Live Response Solutions, LLC
Guarantor                        Easy Media, LLC                             Guarantor                        Easy Media, LLC
Guarantor                        Electronic Lead Management, Inc.            Guarantor                        Electronic Lead Management, Inc.
Guarantor                        Electronic Lead Management MA, Inc.         Guarantor                        Electronic Lead Management MA, Inc.
Guarantor                        Electronic Lead Management VA, Inc.         Guarantor                        Electronic Lead Management VA, Inc.
                              Case 20-10314-BLS                   Doc 7        Filed 03/12/20           Page 93 of 93




Fill in this information to identify the case:

Debtor name         Consumer Source Holdings LLC

United States Bankruptcy Court for the:     DISTRICT OF DELAWARE

Case number (if known)    20-10314
                                                                                                                                Check if this is an
                                                                                                                                amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                       12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



             Declaration and signature


      I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
      individual serving as a representative of the debtor in this case.

      I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

               Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
               Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
               Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
               Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
               Schedule H: Codebtors (Official Form 206H)
               Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
               Amended Schedule
               Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
               Other document that requires a declaration

      I declare under penalty of perjury that the foregoing is true and correct.

       Executed on       March 11, 2020                  X /s/ Richard Martin
                                                           Signature of individual signing on behalf of debtor

                                                            Richard Martin
                                                            Printed name

                                                            Chief Financial Officer
                                                            Position or relationship to debtor




Official Form 202                                   Declaration Under Penalty of Perjury for Non-Individual Debtors
